     Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 1 of 116




                           UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF NEW YORK



PATRICIA S. PEREZ, individually and on behalf of                     1:21-CV-706 (DNH/CFH)
                                                           Index No. _____________
her minor child I.R.,
                              Plaintiff,
       -against-

NEW PALTZ CENTRAL SCHOOL DISTRICT and                      COMPLAINT
DR. MARIO FERNANDEZ, in his official capacity
as the principal of the New Paltz High School,
                              Defendants.


       Plaintiff, by and through her undersigned counsel, alleges on personal knowledge as to

herself and upon information and belief as to all other matters:

                                PRELIMINARY STATEMENT

       1.      Plaintiff is a parent and represents her minor child who has been administered all

vaccines required under New York law to attend school with the exception of one dose of a tetanus,

diphtheria and pertussis containing vaccine and one dose of a polio vaccine. Plaintiff has made an

informed parental decision to not administer additional doses of these vaccines to her child based

on her intimate knowledge of her child, her child’s medical history, and these products, including

because these vaccines (unlike others) do not prevent infection and transmission of the target

pathogen, and because her child has immunity (as confirmed by antibody tests) to these pathogens.

Nevertheless, Defendants intend to exclude this child from school exclusively because of her

failure to receive one dose of each of these vaccines.

       2.      Conditioning the provision of a constitutionally mandated right to an education on

the injection of these products, and overriding a parent’s informed medical decision, impinges

upon her and her child’s fundamental constitutional rights to bodily integrity, parental choice,

                                                 1
      Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 2 of 116




informed consent, free exercise, and the substantive due process right to life and liberty under the

United States Constitution and the New York Constitution, and the right to an education under the

New York Constitution.

        3.      The only way the State of New York can justify impinging on these constitutional

rights is if it can demonstrate both a compelling state interest to exclude the child from school and

that exclusion is the least restrictive means to achieve the compelling interest. Courts have

previously recognized that New York’s desire to control infection from student-to-student can

create a sufficient compelling state interest in order to trump some of the foregoing constitutional

rights. However, that compelling interest to control infection from student-to-student is absent

with regard to vaccines at issue in this case.

        4.      The pertussis vaccine cannot form the basis of a compelling interest to control

infection because it does not prevent the vaccinated child from becoming infected and transmitting

pertussis. See, e.g., Vaccine (2018) https://www.ncbi.nlm.nih.gov/pubmed/29180031 (“neither

DTP, nor DTaP or Tdap prevent asymptomatic infection and silent transmission of the [pertussis]

pathogen”) and Frontiers in Immunology (2019) https://pubmed.ncbi.nlm.nih.gov/31333640/

(“aPVs [acellular pertussis vaccines] … can prevent disease but cannot avoid infection and

transmission”). Pertussis vaccines reduce the symptoms of pertussis, but they render those who

are vaccinated susceptible to becoming repeatedly infected with pertussis. Given that the pertussis

vaccine does not prevent student-to-student transmission, Defendants cannot rely on their desire

to control infection to create the necessary compelling state interest to deny Plaintiff and her child’s

constitutionally protected rights. Therefore, requiring injection of this product into Plaintiff’s child

over her objections is an unjustifiable infringement on their constitutional rights. (Infra First Cause

of Action.)



                                                   2
     Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 3 of 116




       5.      The compelling state interest to prevent transmission of an infection is also absent

with regard to vaccination for diphtheria. The diphtheria vaccine does not prevent a student from

becoming infected nor does it stop the infected student from transmitting the infection to others.

Instead, the vaccine is only designed to create antibodies to a toxin sometimes released by the

diphtheria bacteria that can cause the symptoms associated with the infection. See, e.g., American

Journal of Diseases of Children (1972)            https://www.ncbi.nlm.nih.gov/pubmed/5026197

(“Diphtheria toxoid helps prevent symptomatic disease but does not prevent the carrier state nor

stop the spread of infection.”) Because the diphtheria vaccine does not prevent student-to-student

transmission of the infection, Defendants again cannot rely on their desire to control infection as

a means to create the necessary compelling state interest to deny Plaintiff and her child’s

constitutionally protected rights. (Infra Sixteenth Cause of Action.)

       6.      The compelling state interest to prevent transmission of an infection from student-

to-student is also absent with regard to vaccination for tetanus because tetanus is not contagious

from person-to-person.      See, e.g., https://www.cdc.gov/vaccines/pubs/pinkbook/tetanus.html

(“Tetanus is not contagious from person to person.”) For this reason, Defendants again cannot

rely on their desire to control infection from student-to-student to create the necessary compelling

state interest to deny Plaintiff and her child’s constitutionally protected rights. (Infra Twenty-

Fourth Cause of Action.)

       7.      The compelling state interest to prevent transmission of an infection from student-

to-student is also absent with regard to vaccination for polio because the vaccine exclusively used

in the United States for polio for the past two decades, inactivated polio vaccine (“IPV”), does not

prevent a student from becoming infected with the polio virus nor does it stop the infected student

from transmitting the infection to others. Instead, IPV only potentially prevents a person injected



                                                 3
      Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 4 of 116




with this vaccine from potential complications from the polio virus. This is because the polio virus

proliferates in the intestines and is transmitted through fecal to oral contamination, but IPV

generates antibodies in the blood, not in the intestinal tract. See http://polioeradication.org/polio-

today/polio-prevention/the-vaccines/ipv/ (“IPV induces very low levels of immunity in the intestine.

As a result, when a person immunized with IPV is infected with wild poliovirus, the virus can still

multiply inside the intestines and be shed in the feces … IPV does not stop transmission of the

virus.”) Because IPV does not prevent infection from student-to-student, Defendants again cannot

rely on their desire to control infection as a means to create the necessary compelling state interest

to deny Plaintiff and her child’s constitutionally protected rights. (Infra Thirty-Second Cause of

Action.)

         8.    Even if these vaccines could prevent infection and transmission, which is not the

case, Plaintiff’s child already has immunity to all of the pathogens for which these vaccines are

intended to create immunity. Her antibody levels for each pathogen exceeds the antibody levels

deemed to confer immunity in the clinical trials relied upon to license these products. (Infra §

IV.B.)

         9.    In addition, the empirical evidence shows that the number of cases of each of these

infections did not decline after each was required under New York State law for attending school.

(Infra § II.) Therefore, even if they did prevent infection and transmission, and Plaintiff’s child

was not already immune, there is no evidence that these vaccines are necessary to prevent

Plaintiff’s child from infecting other children. As such, Defendants’ rational for excluding this

child from school is fatally flawed down to its very core.

         10.   On the other hand, it is a well-established and indisputable fact that these vaccines

can cause serious injury and death. (Infra § IV.A.) For example, the DTP vaccine – which has



                                                  4
      Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 5 of 116




the same tetanus and diphtheria components still used in the United States but more pertussis

antigen – is currently the most commonly used vaccine in the world and was used for generations

in the United States until around 2000. Nonetheless, the first natural experiment to ever compare

the death rate between those receiving this vaccine during the first six months of life with children

receiving no vaccines during this period was published in 2017. (https://www.ncbi.nlm.nih.gov/

pmc/articles/PMC5360569/). The result of this study was that the vaccinated children died at ten

times the rate of the unvaccinated children. These children were dying from other infections that

nobody had associated with vaccination.           The study’s authors, renowned vaccine experts,

concluded that this indicated that the vaccine, while deemed protective against tetanus, diphtheria

and pertussis, had increased the recipients’ susceptibility to other infections so significantly as to

result in death.

        11.        This study notwithstanding, the long-term safety effects of tetanus, diphtheria and

pertussis containing vaccines as well as the current polio vaccine are chronically under tested.

Over the last three decades, the Institute of Medicine has repeatedly found that the medical

community has failed to perform the necessary studies to identify whether a host of different

serious and commonly claimed injuries and health conditions are, or are not, caused by vaccines

for these pathogens. (Infra § IV.A.) Not only have studies not been conducted to assess whether

commonly claimed injuries from these vaccines are caused by these products, the Institute of

Medicine has also repeatedly warned that the studies needed to identify which children are at risk

of serious harm have not been conducted. (Id.)

        12.        There are two major pharmaceutical companies that sell all tetanus, diphtheria and

pertussis vaccines used in the United States – GlaxoSmithKline plc (“GSK”) and Sanofi S.A.

(“Sanofi”) and only one that sells the current polio vaccine – Sanofi. Unlike most drugs, these



                                                    5
     Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 6 of 116




vaccines were not licensed based upon a placebo-controlled clinical trial. Furthermore, the safety

review duration in these trials were far shorter than those for major drugs. For example, GSK’s

diphtheria, tetanus and pertussis vaccine was licensed based on a clinical trial that had a safety

review duration of only 30 days after injection. (Infra § IV.B.)

       13.     After licensure, GSK and Sanofi must include in the package insert for their

products – based on the post-licensure experience with the product – “only those adverse events

for which there is some basis to believe there is a causal relationship between the drug and the

occurrence of the adverse event.” 21 C.F.R. 201.57 (emphasis added.) The package inserts for

these vaccines include over one hundred serious conditions reported by GSK and Sanofi. (Infra §

IV.) However, the scope and frequency of these injuries are unknown because, as noted, studies

have not even been conducted to determine whether there is or is not an actual causal relationship

between these vaccines and almost any of these serious events. (Infra § IV.C.)

       14.     Because of the dangers posed by vaccines, Congress enacted the National

Childhood Vaccine Injury Act of 1986 (the “1986 Act”), which granted vaccine manufacturers

(and any medical personnel that administers a vaccine) immunity from liability for injuries caused

by these products. (Infra § IV.A.) Vaccines are the only products in the United States that have

such immunity. No less an authority than the United States Supreme Court has stated that

Congress thought this immunity was necessary because the damages caused by tetanus, diphtheria

and pertussis containing vaccines far exceeded even the significant revenue from these products.

As the Supreme Court explained: “by the mid-1980’s … the remaining manufacturer [of

diphtheria, tetanus and pertussis vaccine] estimated that its potential tort liability exceeded its

annual sales by a factor of 200.” Bruesewitz v. Wyeth LLC, 562 U.S. 223, 227 (2011). This




                                                6
      Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 7 of 116




immunity creates a moral hazard for pharmaceutical companies and also means that product

liability lawyers play no role in ensuring the safety of vaccines.

       15.     With virtually all pharmaceutical products, there are benefits but there are also

risks. These vaccines are no exception. This is why the cornerstone of medical ethics is informed

consent, a principle which is also a long recognized, fundamental, civil and human right. Informed

consent requires conveying the risks and benefits of a medical procedure or pharmaceutical

product to a patient and obtaining un-coerced consent. See, e.g., Rivers v. Katz, 67 N.Y.2d 485,

494 (1986) (“fundamental right to make decisions concerning one’s own body”); The Nuremberg

Code (1947) (“The voluntary consent of the human subject is absolutely essential. This means

that the person…[is] able to exercise free power of choice, without the intervention of any element

of…coercion.”). Nonetheless, New York legislators have removed the concept of informed

consent for any parent that wants their child to attend school in this state without injecting the

vaccines at issue in this complaint.

       16.     The deprivation of these rights is particularly harmful here because Plaintiff has

serious medical concerns in administering the vaccines at issue. I.R. suffered various auto-immune

dysfunctions as an infant. She presented with many allergy symptoms such as blotchy skin, folds

under her eyes, and she scratched incessantly. At 18 months, I.R. exhibited central nervous system

dysfunction and was taken to various allergy specialists. I.R. now lives with and is treated for

diagnostic code 299, or “other nervous system disorder.” Plaintiff avoids any situation that may

further disrupt I.R.’s immune or central nervous system.

       17.     Despite the medical concerns with providing Plaintiff’s daughter the vaccines at

issue, under New York law, a child can only obtain a medical exemption to attend school without

being administered the vaccines at issue if the child has already had anaphylaxis (life threatening



                                                  7
      Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 8 of 116




allergic reaction) or encephalopathy (brain damage) from a prior dose of that same vaccine. (Infra

§ VI.) Meaning, to attend school in New York without these products, a child needs to have almost

died or suffered brain damage following a prior dose of the same vaccine. No medical exemption

to further doses is permitted, even when a child suffers any of the other over one hundred reactions

GSK and Sanofi have disclosed may be causally related to their tetanus, diphtheria, pertussis or

polio vaccines. Nor can Plaintiff’s child obtain a medical exemption despite the clear medical

need for same. (Infra § VI.)

        18.     The parents of children who experience or have reason to conclude will experience

a serious reaction or health condition after receiving a vaccine, like Plaintiff here, typically turn to

the medical community to heal their children. When modern medicine cannot help, these parents

often turn to a higher authority and their beliefs typically restrict them from engaging in conduct

they believe may harm their child. Up until June 2019, these parents could claim a religious

exemption for further vaccination. This exemption therefore also had the benefit of creating a

release valve for the gap in scientific knowledge with regards to tetanus, diphtheria and pertussis

containing vaccines, the polio vaccine, and the treatment of immune, neurological and other issues

arising after receiving multiple injections of these products. Nevertheless, as of June 13, 2019, the

New York legislature eliminated the right to claim a religious exemption for these products in

order to attend school. (L. 2019, ch. 35.)

        19.     Given that a medical exemption is nearly impossible to obtain, and the religious

exemption no longer exists, Plaintiff and her child now cannot avoid GSK and Sanofi’s tetanus,

diphtheria and pertussis containing products or Sanofi’s polio vaccine if she wants to attend school

in New York. Thus, Plaintiff’s constitutionally protected rights to make an informed decision

regarding bodily integrity of her child has been taken away from her. The absence of any effective



                                                   8
      Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 9 of 116




exemptions likewise deprives Plaintiff of her rights to parent her child and the substantive due

process right to life and liberty.

          20.   Plaintiff’s informed decision to not give an additional dose of a tetanus, diphtheria

and pertussis containing vaccine and an additional dose of the polio vaccine is admittedly

unpopular. As is often the case when constitutional rights are taken away, the drive to require

vaccination of every student without exception has been driven by a fervent zeal on the part of

certain portions of the population. There is an ongoing public pressure campaign to denounce

anyone who questions any aspect of the vaccine program. Major social media platforms, such as

Facebook, increasingly censor personal stories of parents describing their child’s vaccine injury,

labeling such posts as false information. Amazon has delisted books and movies that raise any

concern regarding vaccines. There is even a drive to categorize public statements raising concern

regarding vaccine products as hate speech and to label groups raising these concerns as hate

groups.

          21.   It is respectfully submitted that it is precisely when those elected by the majority

pass laws affirming majority views that constitutional rights matter most. This is especially true

when the majority takes away rights from a minority that has been demonized and marginalized

for their views. It is in those moments that the courts give life and meaning to these constitutional

rights and safeguards. Not only to protect the minority, but the principles in that founding covenant

that protect all Americans.

          22.   The assumptions and popular views about vaccine products have stifled the ability

for most people – even otherwise intelligent and analytical individuals – to rationally and

objectively consider these products. Plaintiff therefore respectfully asks that all preconceived

notions regarding these products be set aside. That the dehumanization of Plaintiff and her child



                                                  9
     Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 10 of 116




be set aside. That the general ethos that individuals who make a medical decision to not inject

their children with this product are not worthy of rights, to send their children to school, to practice

in certain professions, to be part of civil society, all be set aside. That only proven statements be

considered.

        23.     Plaintiff appreciates that she is requesting the Court review something that is

currently considered beyond reproach. Many consider it off limits to even request to see the

evidence which underpins claims regarding any vaccine because the science is purportedly

“settled” and therefore asking for proof undermines this presumption. However, it is for this

precise reason that this Court must, to carry out justice, cautiously examine the proof for any claim

regarding the vaccines at issue in this action. This Court expertly and unbiasedly tackles complex

factual matters every day and it is respectfully requested that there not be any special treatment

accorded to the liability-free but not risk-free products at issue in this complaint because of the

mythological status and mental sway vaccines appear to hold in the minds of the majority.

        24.     For these reasons, and those discussed below, Plaintiff respectfully seeks to enjoin

Defendants from enforcing Public Health Law Section 2164, to the extent it requires vaccination

for tetanus, diphtheria, pertussis and polio to attend school in New York, as well as declaratory

relief regarding the legality and constitutionality of this requirement.

                                              PARTIES

        25.     Plaintiff Patricia Perez is the mother of I.R. Ms. Perez graduated from Cornell

University with a B.S. in Environmental/Organizational Psychology and thereafter obtained her

Juris Doctor and has worked as an attorney for Paul Weiss Rifkind, Wharton and Garrison, and

currently, Sobo & Sobo.




                                                  10
     Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 11 of 116




        26.      Defendant Dr. Mario Fernandez is the principal of the New Paltz High School,

located within Defendant New Paltz Central School District, and is the school from which I.R. has

been excluded from enrolling.

        27.      Letitia James, in her capacity as the New York State Attorney General, shall be

provided notice of this complaint contemporaneous with service of this complaint upon the

Defendants.

                                               FACTS

   I.         Plaintiff’s Background and I.R.’s History

        28.      When Plaintiff began college, she was a pre-med major. During this time, she

worked as a research assistant in the biology department at Cornell. She participated in a program

that allowed her to shadow an infectious disease doctor, seeing AIDS patients, at Weil Cornell

Medical in the early nineties. Plaintiff volunteered as an outreach educator while at Cornell to

area youth in Ithaca teaching teens how to prevent AIDS transmission. Plaintiff also studied

epidemiology at UCLA while an undergraduate.

        A.       I.R.’s History

        29.      Plaintiff gave birth to I.R., a health baby, who smiled for the first time at 1 month

old. At 11 months old, I.R. said her first word and waved. As time progressed, I.R. suffered from

various auto-immune dysfunctions and presented with allergy symptoms. Plaintiff immediately

sought medical care for her daughter, beginning with several allergists. Plaintiff was advised to

keep a food diary and apply creams and to do nothing that might further the already existing

autoimmune dysregulation.

        30.      When I.R. was two years old, Plaintiff informed I.R.’s pediatrician (the same

pediatrician Plaintiff herself had seen as a child) of concerning behaviors by I.R. including: lining



                                                  11
     Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 12 of 116




up objects repeatedly, failing to point to things, showing no interest in other children, and not

responding to her name.      In the 18 months that followed, Plaintiff consulted with leading

institutions with regard to I.R.’s health including developmental pediatricians from Weil Cornell

Medical and Bridget Taylor at Alpine Learning Group, among others.

       31.     I.R. was evaluated for early intervention and at two years and three months of age

was found to be developmentally delayed with the skills of an eleven-month-old. I.R. did not make

eye contact with others and when she spoke at all, it was rote and non-expressive language. I.R.

was enrolled in early intervention and began to make progress in language skills. Plaintiff again

turned to medical literature to research the best treatment for I.R. and what had once been ruled as

pseudoscience was now the gold standard: Applied Behavioral Analysis (“ABA”). Its efficacy

was supported by double blind placebo studies and so at 3 years and 8 months of age, Plaintiff

entered I.R. into a full-time ABA program.

       32.     From the first day of her ABA program until the last day she left the building, I.R.

thrived at her school as the curriculum taught her in a way that she was able to learn. I.R. would

enthusiastically run into the building, pulling her teachers with her, each morning. I.R. learned to

ask questions, acknowledge people in a room with her, and make eye contact with others. By four

years old, I.R. learned to read and answered her first direct question. As time went on and I.R.

was immersed in the ABA program, she learned to do amazing things including giving a

presentation in class, winning a fundraising jump rope contest, attending birthday parties of peers

and learning how to play Angry Birds like all of her friends. The professionals that educated I.R.

during this time were invested in her individuality and never believed that I.R. was unable to learn.




                                                 12
     Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 13 of 116




       B.      I.R. is Suffering Without School

       33.     I.R. is suffering without being able to attend school. She is diagnosed with “other

central nervous system dysfunction” and, at school, she was able to be with peers suffering from

similar medical conditions as well as neurotypical peers. I.R. thrived at and enjoyed school,

especially socializing with other children.

       34.     I.R. now has no contact with typical peers or those with similar conditions. Her

prior placement was a classroom where there were up to five peers with similar medical conditions

with three teachers, all within a typical school. This was meaningful in that she was able to interact

with typical peers. I.R. would call out to people in the hallways and say hello or strike up a

conversation. Now, instead, she spends 24/7 with her parents and without any peers.

       35.     I.R. also enjoyed interacting with her teachers and, overall, with the stimulating

environment where she could engage with others. Instead of dedicated math and science teachers,

I.R.’s parents now homeschool her while also working full-time professional jobs and taking care

of a preschooler.

       36.     I.R. also previously participated on the school track team, an activity she sorely

misses. She is now not able to run track or to learn to play a musical instrument, both of which

she previously did and now misses.

       37.     I.R. is no longer able to participate in or experience school assemblies or concerts

or gym classes or lunch time or attending special events.

       38.     I.R. no longer has the opportunity to interact with her bus drivers. It would be easy

to underestimate what this added to her life but the bus driver and the aide on the bus were a large

part of I.R.’s social life while attending school. I.R. developed friendships with them and this

greatly and positively impacted her.



                                                 13
      Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 14 of 116




       39.     Now that I.R. has been excluded from school, her actual schooling hours are greatly

reduced. There is, therefore, a lot of time I.R. spends on her phone, stimming, or watching videos.

This is not productive time for I.R. She does not have the opportunity to be independent, make

choices, or grow in an environment that is at times challenging yet also enriching.

       40.     I.R. is a social young lady who loves being with other people. Her least favorite

thing is to be alone. Forcing her to be homeschooled deprives her of the right to a free public

education but also deprives her of the social activity on which she thrives, as well as the emotional

and academic opportunities that await in her school district.

       41.     Plaintiff observed numerous health conditions in I.R., over the past few years, that

are indicative of a dysfunctional immune system. These symptoms include the inability to tan,

shiners under I.R.’s eyes, pallor, eczema flare ups, and absence of any illnesses. In particular, I.R.

has abnormally high elevated antibodies to various pathogens for which she has been vaccinated,

such as her antibodies for pertussis and mumps, indicating an overly aggressive immune response

to prior vaccination for these pathogens. Plaintiff has and continues to seek medical care to

diagnose and treat I.R. for ongoing health conditions.

       42.     I.R.’s mother, based on her intimate knowledge of her daughter and her knowledge

regarding Sanofi and GSK’s tetanus, diphtheria and pertussis and polio products, declines to inject

her again with these products; not only is there risk to her daughter, but there is no benefit to

anyone else.

II.    Cases of Pertussis, Tetanus, Diphtheria or Polio Did Not Decline After Vaccines for
       Pertussis, Tetanus or Diphtheria Were Required to Attend School Under NYS Law

       43.     Vaccines are the only product that New York law requires a child to be

administered in order to attend school. Nevertheless, the number of clinical cases (i.e., those




                                                 14
     Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 15 of 116




presenting symptoms) of tetanus, diphtheria, pertussis, and polio did not decline after New York

State mandated vaccination for these infections.

       44.     Students entering sixth grade for the 2007-2008 school year were the first children

required under New York State law to receive a vaccine for tetanus or pertussis to attend school.

(L 2006, ch 506.) For students below sixth grade, the first New York State law requiring them to

receive a tetanus and pertussis vaccine to attend school only applied to children born after January

1, 2005. (L 2004, ch 207.) Hence, children entering kindergarten for the 2011-2012 school year

were the first children below sixth grade required under New York State law to receive vaccines

for tetanus and pertussis to attend school. (Id.)

       45.     According to data published by the NYSDOH, available from 1994 to 2017, the

number of clinical cases of tetanus and pertussis did not decline after the legislature required

vaccination for these infections. (https://www.health.ny.gov/statistics/diseases/communicable/).

       46.     The number of cases of tetanus remained effectively zero before and after the

legislature required tetanus vaccine for sixth grade in 2007 and for kindergarten in 2011. Hence,

not only is tetanus not communicable from student-to-student, but there was no practical reason

for requiring this vaccine in New York State to attend school because tetanus was not a public

health issue among school-aged children in the years prior to making the vaccination mandatory.

Between 1994 and 2017, there were no cases of tetanus in each year among school-aged children

in New York with the exception of one case in each of 2004, 2005 and 2013 and two cases in 2016

– that is 5 cases in 23 years. (https://www.health.ny.gov/statistics/diseases/communicable/). The

following line graph reflects the number of cases of tetanus in New York among school-aged

children between 1994 and 2017:




                                                    15
     Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 16 of 116




                                         Tetanus Cases in New York
                                    (School Aged Children & Adolescents)
                         3
                         2

                 Cases
                         1
                         0
                          1990       1995     2000        2005    2010     2015      2020


       47.     As for pertussis, the number of cases of pertussis actually increased after requiring

this vaccine for sixth grade in 2007 and for kindergarten in 2011. Between 1994 and 2017, the

annual incidence rate trend line for pertussis has increased, with approximately 100 to 2,000 cases

of pertussis per year among school-aged children in New York, as seen in the following graph:


                                         Pertussis Cases in New York
                                    (School Aged Children & Adolescents)
                         2500
                         2000
                         1500
                 Cases




                         1000
                          500
                            0
                             1990      1995     2000       2005    2010    2015       2020


(https://www.health.ny.gov/statistics/diseases/communicable/)

       48.     With regard to diphtheria, New York State added vaccination for this bacteria as a

requirement for school in 1971, and the law became effective in 1972. (L 1971, ch. 974.)

According to the CDC, the incidence rate of diphtheria in New York in the years prior to and after

this requirement has remained essentially zero. There was one case in all of New York in each

year between 1968 and 1970, and no cases in 1971. After requiring the diphtheria vaccine for

school, there were three cases in 1972, four cases in 1977, and one case in each of the following

years: 1978, 1980, 1983, 1988, 1996, and 2012. Hence, the incidence rate of diphtheria among



                                                     16
       Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 17 of 116




New York’s 18 million residents has remained essentially zero in the years directly prior to and

after making this a required vaccine to attend school under New York State law.

        49.    Similarly, according to the CDC, there were zero cases of polio in New York in

1966, the year before the New York State legislature first enacted a requirement to receive the

polio vaccine to attend school.

        50.    Consequently, the evidence is plain that making injection of these vaccines a legal

requirement did not reduce the incidence of these infections in New York State.

III.    Vaccines for Pertussis, Tetanus and Diphtheria and for Polio

        51.    There is no standalone pertussis vaccine, tetanus vaccine, or diphtheria vaccine in

the United States. Rather, they are available in the following formulations:

               a. A tetanus, diphtheria and acellular pertussis vaccine (“DTaP”), licensed for

                   children between 6-weeks and 6-years of age.

               b. A tetanus, reduced diphtheria, and reduced acellular pertussis vaccine

                   (“Tdap”), licensed for those 10 years of age and older.

               c. A diphtheria and tetanus vaccine (“DT”) licensed for children between 6-weeks

                   and 6-years of age, and a tetanus and reduced diphtheria vaccine (“Td”)

                   licensed for those 7 years of age and older.

        52.    As reflected in the New York State Recommended Childhood and Adolescent

Immunization Schedule (https://www.health.ny.gov/publications/2378.pdf), the pertussis, tetanus,

and diphtheria vaccine requirements of PHL § 2164 and 10 NYCRR § 66-1.1(f) are met by

administering DTaP at 2 months, 4 months, 6 months, 15 months, and 4 years of age, and a dose

of Tdap at 11 years of age. The following is a copy of the New York State immunization schedule

with the DTaP and Tdap requirements highlighted in yellow:



                                                17
     Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 18 of 116




       53.     Only a reduced dose of pertussis and diphtheria are used after age 7, and in the case

of pertussis, it is only given once.    This is because health authorities and pharmaceutical

companies, prior to being granted financial immunity for vaccine injuries, could not ignore that

the full dose results in an unacceptable level of adverse reactions in those over 6 years of age.

Nevertheless, a full dose of pertussis and diphtheria is given at 2 months, 4 months, 6 months, 15

months and 4 years of age, when children are typically unable to properly express any adverse

reactions they may be experiencing.

       54.     All pertussis, tetanus, and/or diphtheria-containing vaccines sold in the United

States are manufactured and sold by either GSK or Sanofi. Their tetanus, diphtheria and pertussis

containing vaccines are summarized in the following chart:




                                                18
     Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 19 of 116




             Type Brand Manufacturer Year Licensed Approved Ages
             DT   generic  Sanofi        1978      6-weeks to 6-years
             DTaP Daptacel Sanofi        1997      6-weeks to 6-years
             DTaP Infanrix  GSK          2002      6-weeks to 6-years
             Td   Tenivac  Sanofi        2003          7 and older
             Tdap Boostrix  GSK          2005         10 and older
             Tdap Adacel   Sanofi        2005         10 and older

       55.     The only polio vaccine sold and used in the United States since 2000 is IPV

manufactured and sold by Sanofi. See https://www.fda.gov/vaccines-blood-biologics/vaccines/

vaccines-licensed-use-united-states. This vaccine is not the polio vaccine created by Jonas Salk

or Albert Sabin. IPV is something very different as Sanofi makes clear on the IPV’s package

insert. Id. For example, IPV, unlike these prior polio vaccines, grows the polio virus on different

biological substrate, has a multi-fold more potent immunogenic content, uses microcarrier beads

in production, and has different final ingredients. IPV was first licensed by Sanofi in 1990, eleven

years after the last case of wild polio (as opposed to vaccine induced polio) in the United States.

       56.     GSK and Sanofi are estimated to have had over $2 billion in sales of their DTaP

and Tdap products in 2018 alone. For example, GSK reported that sales of its Tdap product,

Boostrix, amounted to $628,591,865 in 2018.

       57.     The Vaccines for Children Program (“VFC”), a federal government program

created in 1993 and administered by the CDC, assures that GSK and Sanofi are paid for each dose

of pertussis, tetanus and/or diphtheria-containing vaccine administered to any child in the United

States who might not otherwise be able to pay. For the fiscal year 2019, the VFC program entered

into a $1.633 billion contract with Sanofi and a $1.006 billion contract with GSK for the purchase

of their vaccines. (https://www.fbo.gov/spg/HHS/CDCP/PGOA/75D301-19-R-67848/listing.html).

       58.     Despite the billions in revenue earned by Sanofi and GSK from sales of their

DTaP/Tdap products to nearly all children in the United States, the extent of harm caused by these


                                                 19
      Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 20 of 116




products apparently still require GSK and Sanofi to have financial immunity under federal law for

these harms.

IV.    Overview of the Government Program Regarding Vaccine Safety of DTaP, Tdap, and
       IPV

       59.     Vaccines are the only product where the government agency responsible for

ensuring their safety is also responsible for promoting the product and for defending the product

in court against any claim it caused harm.

       A.      The National Childhood Vaccine Injury Act of 1986

       60.     New York State and the NYSDOH rely on the United States Department of Health

& Human Services (“HHS”) and the Centers for Disease Control & Prevention (“CDC”) to claim

that vaccines are safe. This is because the 1986 Act made HHS, and its agencies, including the

CDC, solely responsible for vaccine safety.

       61.     The genesis of how HHS became singularly responsible for vaccine safety begins

in the early 1980’s when the liability to pharmaceutical companies from harms caused by their

vaccine products far exceeded the revenue from their vaccine products. As explained by the

Institute of Medicine, by 1986 the “litigation costs associated with claims of damage from vaccines

had forced several companies to end their vaccine research and development programs as well as

to stop producing already licensed vaccines.” There were only three routine vaccines at that time

and only one manufacturer remained for each of these vaccines.

       62.     One of these three vaccines was a tetanus, diphtheria and pertussis-containing

vaccine. The harm it caused was many factors greater than the substantial revenue it generated.

As explained above, the U.S. Supreme court found that “by the mid-1980’s … the remaining

manufacturer [of DTP vaccine] estimated that its potential tort liability exceeded its annual sales

by a factor of 200.” Bruesewitz v. Wyeth LLC, 562 U.S. 223, 227 (2011).


                                                20
     Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 21 of 116




        63.         Instead of allowing market forces to obligate these companies to make a safer

product, Congress did the opposite. Congress passed the National Childhood Vaccine Injury Act

of 1986, codified at 42 U.S.C. §§ 300aa-1 through 300aa-34, which virtually eliminated financial

liability for pharmaceutical companies for injuries caused by their vaccines. 42 U.S.C. § 300aa-

11 (“No person may bring a civil action for damages in the amount greater than $1,000 or in an

unspecified amount against a vaccine administrator or manufacturer in a State or Federal court for

damages arising from a vaccine-related injury or death.”); Wyeth LLC, 562 U.S. at 243 (“we hold

that the National Childhood Vaccine Injury Act preempts all design-defect claims against vaccine

manufacturers brought by plaintiffs who seek compensation for injury or death caused by vaccine

side effects”). 1

        64.         By granting pharmaceutical companies immunity from actual or potential liability

from injuries caused by vaccines, Congress eliminated the financial incentive for pharmaceutical

companies to assure vaccine safety because they were no longer accountable for harms caused by

their vaccine products. Recognizing the unprecedented elimination of this market force, Congress

enacted the “Mandate for Safer Childhood Vaccines” as part of the 1986 act, which made HHS

directly responsible for virtually every aspect of assuring vaccine safety (the “Mandate”). 42

U.S.C. § 300aa-27.

        65.         The Mandate underpins all vaccine safety in this country and has three simple parts:

                    (a) General Rule. … [T]he Secretary shall—(1) promote the
                        development of childhood vaccines that result in fewer and less
                        serious adverse reactions …, and (2) make or assure
                        improvements in … the licensing, … testing, labeling, warning,

1
  The prices of tetanus, diphtheria and pertussis containing vaccines have rapidly increased since 1986
despite the fact that pharmaceutical companies have immunity from financial liability for vaccine injuries,
they sell these products to a captive market of 78 million children required to take them under penalty of
expulsion from school, and HHS/CDC markets these products to the public using taxpayer money. For
example, the prices for the Td (tetanus and diphtheria) has increased 4,573% between 1987 ($.065) and
2006 ($29.73).

                                                     21
     Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 22 of 116




                   … field surveillance, [and] adverse reaction reporting … of
                   vaccines, and research on vaccines, in order to reduce the risks
                   of adverse reactions to vaccines.

               (b) Task Force. The Secretary shall establish a task force on safer
                   childhood vaccines which … shall prepare recommendations to
                   the Secretary concerning implementation of the requirements of
                   subsection (a).

               (c) Report. Within 2 years after December 22, 1987, and
                   periodically thereafter, the Secretary shall prepare and transmit
                   to the … House of Representatives and the … Senate a report
                   describing the actions taken pursuant to subsection (a) during
                   the preceding 2-year period.


       66.     Part “a” of the Mandate requires the Secretary of HHS to assure and improve every

aspect of vaccine safety. Part “b” creates the Task Force on Safer Childhood Vaccines (the “Task

Force”) to make recommendations to the Secretary of HHS on how to improve vaccine safety.

Part “c” requires the Secretary of HHS to submit a report to Congress every two years, starting in

1989, detailing the improvements made to vaccine safety in the preceding two years.

       67.     These safeguards to assure vaccine safety are only effective if HHS implements

them. Unfortunately, the Task Force required by part “b” of the Mandate was disbanded in 1998;

and, as HHS conceded in federal court, it has not prepared or filed a single biennial vaccine safety

report for Congress as required by part “c” of the Mandate. Informed Consent Action Network v.

United States Department of Health and Human Services, 18-cv-03215-JMF, (Doc # 18) (S.D.N.Y,

July 9, 2018). HHS has similarly failed to fulfill the far more difficult work required by part “a” of

the Mandate to actually assure and improve vaccine safety, which is apparent from a recent letter

exchange with HHS regarding vaccine safety.           See https://www.icandecide.org/wp-content/

uploads/2019/08/ICAN-Reply-1.pdf.




                                                 22
     Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 23 of 116




        68.      There are other parts of the 1986 Act that HHS has vigorously fulfilled, specifically

its obligations to (i) increase vaccine uptake and (ii) defend against legal claims that a vaccine caused

an injury.

        69.      As for vaccine uptake, HHS spends over $5 billion annually promoting and

purchasing vaccines. As for defending claims of vaccine injury in court, the 1986 Act established

the Vaccine Injury Compensation Program (“Vaccine Court”), part of the U.S. Court of Federal

Claims. Congress intended the Vaccine Court to serve as a way to compensate people injured by

vaccines.     (https://www.uscfc.uscourts.gov/vaccine-programoffice-special-masters).            If   an

individual is injured by a vaccine, he or she must bring a claim in the Vaccine Court. HHS is the

respondent in Vaccine Court and is legally obligated to defend against any claim that a vaccine

causes injury. 42 U.S.C. § 300aa-12 (“In all proceedings brought by the filing of a petition [in

Vaccine Court] the Secretary [of HHS] shall be named as the respondent.”) Hence, HHS, while

responsible for vaccine safety, is simultaneously responsible for the conflicting duties of

promoting vaccines and for defending against claims of vaccine injuries.

        70.      In Vaccine Court, HHS is represented by the formidable resources of the U.S.

Department of Justice (“DOJ”) and vigorously defends against any claim that a vaccine causes

injury. Congressional reports have found that “DOJ attorneys make full use of the apparently

limitless resources available to them,” “pursued aggressive defenses in compensation cases,” and

“establish[ed] a cadre of attorneys specializing in vaccine injury” and “an expert witness program

to challenge claims.”

        71.      The 1986 Act created a Vaccine Injury Table (the “Table”) which Congress intended

the Vaccine Court to use to quickly compensate certain common vaccine injuries. 42 U.S.C. §

300aa-12. For injury types appearing on the Table, the burden was on the HHS to prove the vaccine



                                                   23
     Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 24 of 116




is not the cause of the injury, on the other hand, if the injury was not on the table, the injured person

carried the burden to prove causation. 42 U.S.C. § 300aa-13. After passage of the 1986 Act, almost

90% of claims were Table claims and quickly settled, just as Congress had intended. Stevens v.

Secretary of HHS, No. 99-594V (Office of Special Masters 2001). However, in the 1990s, HHS

amended the Table such that now 98% of new claims are off-Table. See http://www.gao.gov/assets/

670/667136.pdf. As a result, today’s parents of injured children must prove that the vaccine was the

cause in almost all cases.

        72.     The burden on the injured person to prove causation is far greater than would exist

in a typical court because of the circumstances presented in Vaccine Court. First, there is no

discovery as of right in Vaccine Court and discovery is only granted “in rare and exceptional cases.”

Second, most babies and toddlers cannot express their symptoms, other than incessant and

uncontrollable screaming (which is fairly common following vaccination), therefore pinpointing

the exact injury, symptoms, and when it occurred is often difficult. Third, medical experts are

typically worried about testifying in support of a claim that a vaccine caused an injury due to the

public stigma surrounding such claims, hence medical professionals rarely agree to serve as experts

for petitioners in Vaccine Court. Fourth, as explained by the Federal Circuit, medical science is “a

field bereft of complete and direct proof of how vaccines affect the human body.” Althen v. Sec'y

of Health & Human Servs., 418 F.3d 1274 (Fed. Cir. 2005).

        73.     Assuming a parent of a vaccine injured child even knows about Vaccine Court and

contacts an attorney within the strict three-year statute of limitations, most claims are never

asserted because of the futility of proving causation. Despite these hurdles, since 2000, HHS has

paid over $500,000,000 for injuries caused by tetanus, diphtheria and pertussis containing vaccines




                                                   24
     Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 25 of 116




even though there is a statutory cap of $250,000 for death, and for pain and suffering. 42 U.S.C.A.

§ 300aa-15(a)(2), (4).

       74.     The following are some of the disorders and injuries following vaccination for

tetanus, diphtheria and/or pertussis for which compensation was paid in Vaccine Court since 2000:

               abscess, acute disseminated encephalomyelitis (ADEM), acute liver
               failure, adhesive capsulitis, aggravation of pre-existing
               encephalopathy, agoraphobia, anaphylactic shock, anaphylaxis,
               antisynthetase syndrome, angiomatoid fibrous histiocytoma,
               anxiety, aplastic anemia, arm injury, arthritis, ataxia, autism,
               autoimmune hep type 2, autoimmune hemolytic anemia, behavioral
               issues, bell's palsy, benign tumor, bilateral peripheral neuropathy,
               bilateral shoulder pain, bilateral symmetric diaphragmatic palsy,
               blindness, brachial neuritis, brachial plexopathy, brachial plexus
               neuritis, cardiac injury, celiac disease, cellulitis, cerebellitis,
               cerebellar ataxia, cerebrovascular accident, chest pain, choreiform
               movement disorder, chronic fatigue, chronic gastrointestinal issues,
               chronic      arthritis,  chronic     inflammatory     demyelinating
               polyneuropathy (CIDP), chronic urticarial, demyelinating disease of
               central nervous system, demyelinating polyradiculoneuropathy,
               chronic pain, complex regional pain syndrome, death, deltoid
               bursitis, demyelinating condition, demyelinating sensorimotor
               polyneuropathy, dermatomyositis, dravet syndrome, developmental
               delay, devic’s disease, eczema, encephalitis, encephalopathy,
               epilepsy, Epstein-Barr virus, erythema multiforme major, Evans
               Syndrome, exacerbation of existing cardiomyopathy, expressive
               language delay, fatigue, fibromyalgia, frozen shoulder,
               gastrointestinal symptoms, gastroparesis, GM1 gangliosidosis,
               guillain-barre syndrome (GBS), headaches, hemophagocytic
               lymphohistiocytosis        (HLH),         hodgkin’s       lymphoma,
               hypereosinophilia, hypersensitivity, hypotensive-hyporesponsive
               shock collapse (HHE), hypoproteinemia, hypotonia, immobile
               flaccid legs, immune issues, immune thrombocytopenia purpa,
               increased risk of cancer, infantile spasms, inflammatory arthritis,
               joint pain, juvenile dermatomyositis, juvenile idiopathic arthritis,
               juvenile rheumatoid arthritis (JRA), kawasaki disease, keloid
               scarring, leukocytoclastic vasculitis (LCV), leukodystrophy, latent
               herpes simplex virus infection, lichen planus, lipomas, long thoracic
               nerve palsy, lupus (SLE), lymphangitis, lymphomatoid
               granulomatosis, macrophagic myofasciitis, meningoencephalitis,
               metal toxicity, mixed connective tissue disease (MCTD),

                                                25
    Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 26 of 116




              monoplegia, multi organ failure, multiple sclerosis, muscle spasms,
              myalgias, myelitis, necrotizing pancreatitis, nerve damage,
              neurological injury, neuromyelitis optica (NMO), neuropathic arm
              pain, neuropathy, nodular fasciitis,          opsoclonus-myoclonus
              syndrome (OMS), ocular visual disturbance, optic neuritis, panic,
              overlap syndrome, panuveitis, panniculitis, parsonage turner
              syndrome, pemphigus vulgaris, peripheral neuropathy, permanent
              spastic tetraparesis, polyarthralgia, progressive encephalopathy,
              psoriatic arthritis, pulmonary edema, SIDS, radial nerve damage,
              rash, reactive inflammatory arthritis, reflex sympathetic dystrophy,
              residual seizure disorder (RSD), retro seizures, rhabdomyolysis,
              rheumatoid arthritis, rheumatologic injuries, scaring, scn1a,
              seizures, seizure disorder, sensory neuropathy, sensory
              polyneuropathy, serum sickness, sirva, small fiber neuropathy,
              shoulder pain, splenic rupture, abscesses, strep infection, stroke,
              suprascapular neuropathy, syncope, synovitis, tendonitis,
              tendinopathy, toxic epidermal necrolysis (TEN), toxic shock
              syndrome, transverse myelitis (TM), thrombocytopenic purpa, tics,
              tremors, undifferentiated connective tissue disease (UCTD), urinary
              incontinence, uticarial andgiodema, uveitis, vasculitis, vestibular
              neuronitis
       75.    The following are some of the disorders and injuries following vaccination with

IPV for which compensation was paid in Vaccine Court:

              Abscess, acute disseminated encephalomyelitis, acute renal failure,
              anaphylactic reaction, anaphylactic shock, anaphylaxis,
              angiomatoid fibrous histiocytoma, aplastic anemia, ataxia, autism,
              autoimmune hemolytic anemia, brachial neuritis, cerebellar ataxia,
              cerebellitis, cerebrovascular event, chronic inflammatory
              demyelinating polyneuropathy, chronic urticaria, choreiform
              movement disorder, Coombs’ Positive hemolytic anemia,
              choreiform movement disorder, cryptogenic infantile spasms, death,
              dermatomyositis, developmental delay, Devic's disease, eczema,
              encephalitis, encephalopathy, encephalopathy epilepsy, Evan’s
              Syndrome, expressive language delay, febrile status epilepticus,
              flaccid legs, Guillain-barre syndrome,              hemophagocytic
              lymphohistiocytosis,           hypereosinophilia,          idiopathic
              thrombocytopenia       purpa,     immobile,     infantile    spasms,
              intussusception, juvenile dermatomyositis, leukodystrophy,
              macrophagic myofascitis, monoplegia, morphea, neutropenia,
              neurologic impairment, optic neuritis, pancytopenia, Parsonage
              Turner Syndrome, peripheral neuropathy, permanent Spastic
              tetraparesis, post-traumatic stress disorder, reactive inflammatory

                                               26
     Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 27 of 116




                arthritis, residual seizure disorder, right femoral nerve damage,
                scarring, seizures, SIDS, significant aggravation of multiple
                sclerosis, shoulder injury related to vaccine administration
                (SIRVA), splenic rupture, sterile abscesses, strep infection, stroke,
                synovitis, thrombocytopenia, thrombocytopenic purpa, tics,
                torticollis, transverse myelitis, urinary incontinence, weakness.

        76.     If HHS publishes any study supporting that a tetanus, diphtheria, pertussis or IPV

vaccine causes a harm, or makes any such statement, that study or statement will be used as

evidence against HHS in Vaccine Court. For example, if a single study published by HHS supports

that even 1 in 5 cases of a common autoimmune or atopic disease (such as asthma) are caused,

directly or indirectly, by DTaP vaccines (or the aluminum adjuvant therein), the study would be

used as evidence against HHS in Vaccine Court and could result in hundreds of billions of dollars

in liability. This greatly limits HHS’s incentive to publish safety studies that may support that

DTaP/Tdap or IPV causes a given harm.

        B.      Clinical Trials Relied Upon by the FDA to License DTaP, Tdap, and IPV

        77.     Given HHS’s duty to assure vaccine safety for GSK and Sanofi’s liability-free

DTaP/Tdap and IPV products, and that these products are given to healthy children, it would be

expected that the clinical trial relied upon to license these products would be extremely robust. That

at the least, they would be similar to the clinical trials typically performed to license drugs.

Unfortunately, that is not the case.

        78.     Drugs licensed by the FDA undergo multi-year double-blind pre-licensure clinical

trials during which the rate of adverse reactions in the group receiving the drug under review is

compared to the rate of adverse reactions in a group receiving a placebo. A “placebo” is “[a]

substance or treatment that has no effect on human beings.” (https://www.cdc.gov/vaccines/terms/

glossary.html). Common examples of a placebo are a saline injection or sugar pill. The reason

that drugs are first evaluated in a clinical trial against a control group receiving a placebo, prior to


                                                  27
      Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 28 of 116




being released to the public, is to assess the drug’s safety and effectiveness. (https://www.nia.nih.

gov/health/why-are-placebos-important).

        79.    For example, Enbrel’s pre-licensure trial followed subjects up to 80 months and

controls received a saline injection. (https://www.accessdata.fda.gov/drugsatfda_docs/label/2012/

103795s5503lbl.pdf). Lipitor’s pre-licensure trial lasted a median of 4.8 years and controls

received a sugar pill. (https://www.accessdata.fda.gov/drugsatfda_docs/label/2009/020702s056lb

l.pdf). Botox’s pre-licensure trial lasted a median of 51 weeks and controls received a saline

injection.     (https://www.accessdata.fda.gov/drugsatfda_docs/label/2017/103000s5302lbl.pdf).

The weight loss drug Belviq, only indicated for adult use, was safety tested in a 2-year placebo-

controlled trial before being licensed. (https://www.accessdata.fda.gov/drugsatfda_docs/label/20

12/022529lbl.pdf).

        80.    However, for each pertussis, tetanus, diphtheria, and IPV containing vaccine given

to babies and toddlers, the clinical trials relied upon to assess its safety prior to licensure did not

have a placebo-control group. Moreover, the safety review period in these clinical trials were

typically around one month after injection with, sometimes, a follow-up phone call at six months.

Id.

        81.    For example, GSK’s DTaP vaccine, Infanrix, was licensed based on a clinical trial in

which a DTP vaccine (not a placebo) was used as the control and had a safety review period of only

around 30 days after injection. (https://www.fda.gov/downloads/biologicsbloodvaccines/vaccines/

approvedproducts/ucm124514.pdf). Without a placebo-controlled clinical trial, the actual safety

profile of this and every other DTaP/Tdap vaccine cannot be assessed even for the limited duration

that its safety was reviewed. And, even assuming placebo controls were used, tracking safety for

even 6 months – let alone only 30 days – after injecting a baby or toddler will not reveal if the



                                                  28
     Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 29 of 116




vaccine caused autoimmune, neurological or developmental disorders that are likely to only be

apparent or diagnosed after the child is a few years of age, or the autoimmune, neurological or

developmental disorders that arise over a longer time period.

       82.     As another example, GSK’s package insert for Boostrix, its Tdap product, provides

that “Serious adverse events were reported to occur by 4.2% . . . of subjects who received

BOOSTRIX.” (https://www.fda.gov/media/124002/download). But because there is no placebo

control group, GSK and their paid researchers are left to determine if each reported adverse event

in their trial is related to the vaccine. If a placebo control group were used, then there would be

no need for a case-by-case determination by GSK and its paid researchers regarding whether each

reported adverse reaction was related to the vaccine under review. It is only because of the lack

of placebo-controlled trials that there is a need to rely on the “judgment” of pharmaceutical

company paid researchers to decide if the adverse event is related to the vaccine.

       83.     IPV, the only polio vaccine used in the United States, was licensed in 1990 by

Sanofi based on a clinical trial that had a safety review period of 3 days after

injection. https://www.fda.gov/media/75695/download. As noted above, this is not the polio

vaccine created by Jonas Salk or Albert Sabin – this is something very different as Sanofi makes

clear on the IPV’s package insert.

       84.     With all non-vaccine drugs, the pharmaceutical industry remains accountable for

safety and liable in civil court for injuries caused by the drugs they put on the market. Hence,

during pre-licensure clinical trials for drugs, pharmaceutical companies have a financial incentive

to their shareholders to ascertain each drug’s safety profile – to determine if its liability exposure

exceeds its likely revenue stream – otherwise, after licensure the company could face losses that

exceed the drug’s expected sales. This is likely why pharmaceutical companies conduct long-



                                                 29
     Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 30 of 116




term, placebo-controlled trials before seeking licensure for even short-acting, minor or cosmetic

prescription or over-the-counter drugs. And even then, many drugs end up causing more harm

than they prevent and are removed from the market through litigation.

        85.     In contrast, pharmaceutical companies do not have liability for injuries caused by

most of their vaccine products but yet their DTaP, Tdap, and IPV products were each licensed

based on a clinical trial without any placebo control and at most, a few months of safety review

after injection. This defective, minimal pre-licensure review of DTaP/Tdap and IPV products is,

however, in line with their fiduciary duty to their shareholders since these companies have a

financial incentive to get them licensed as fast as possible with as little review of their safety profile

as possible.

        86.     DTaP/Tdap and IPV vaccines generate billions of dollars in revenue annually. If it

turns out that the vaccine causes serious harm, and a parent can prove it in Vaccine Court (over

the defense of HHS and DOJ), the claim is paid by the Federal Government using funds obtained

from an excise tax collected from vaccine consumers. It is not paid by GSK or Sanofi. Thus, GSK

and Sanofi have a financial disincentive to identify safety issues that would prevent licensure and

little incentive to identify or correct safety issues with these vaccines after licensure.

        87.     Despite the 1986 Act making HHS responsible for vaccine safety, it has failed to

fulfill this duty, with regard to these vaccines, by not requiring long-term, placebo-controlled

clinical trials of these products prior to licensure. Without such trials, the actual safety profiles of

these products were not determined before licensure. And after licensure -- because of its dual

role as the defender in Vaccine Court – HHS becomes conflicted from publishing research that

reveals that one or more of these products it licensed and recommends causes significant harm to

more than a few children.



                                                   30
     Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 31 of 116




        88.     Indeed, identifying and admitting, after licensure, that this product causes or is even

likely to cause certain serious harm would eliminate HHS’s ability to defend itself against claims

alleging such harm in Vaccine Court, which could amount to billions or trillions of dollars in

financial liability. If this were to happen, it would also tarnish HHS’s reputation and reduce the

public’s trust in HHS because, unlike drugs, HHS spends billions of dollars annually purchasing,

distributing and vigorously promoting these products. This creates a serious conflict of interest

within HHS that prevents it from unbiasedly evaluating post-licensure reports of adverse events.

It is therefore critical for HHS to have a clear and robust picture of the actual safety profile of these

products before they are recommended and promoted by HHS to the public. But this never

occurred for any DTaP/Tdap or IPV vaccine prior to licensure and hence the actual safety profile

of these products was not known prior to licensure.

        89.     In theory, the above safety should be at least partially filled by the FDA and CDC

at the time of licensure, because at that time those agencies (both part of HHS) should have an

incentive to only license vaccines that are safe and will not cause issues. Nevertheless, Congress

has repeatedly found that the members of the FDA and CDC committees, serving during the period

most of the currently licensed and recommended TDaP/Tdap and IPV vaccines were approved, had

serious conflicts of interests because “[t]he overwhelming majority of members [of the FDA’s vaccine

licensing committee], both voting members and consultants, have substantial ties to the pharmaceutical

industry” and those pharmaceutical companies have an incentive to approve highly profitable vaccines

as quickly as possible. https://bit.ly/2T6ChPX; Id. (The process for recommending vaccines by the

CDC reflected “a system where government officials make crucial decisions affecting American

children without the advice and consent of the governed.”) See also https://oig.hhs.gov/oei/reports/




                                                   31
     Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 32 of 116




oei-04-07-00260.pdf (HHS Office of Inspector General found that the “CDC had a systemic lack

of oversight of the ethics program for [advisory panel members]”).

       C.      Post-Licensure Safety Studies of DTaP, Tdap, and IPV

       90.     Beyond the conflicting financial, statutory and reputational interests, there are

additional problems with post-licensure testing of these vaccines. After licensure, conducting a

placebo-controlled clinical trial is considered unethical. Without the ability to conduct a proper

placebo-controlled clinical trial, researchers are typically left with population studies

(epidemiological studies).    These population studies can typically never prove or disprove

causation and are subject to biases (a.k.a., cofounders), and therefore, are considered the weakest

form of proof. Nonetheless, the limited vaccine safety studies conducted after licensure of a

vaccine are almost all retrospective epidemiological studies of one claimed injury for one vaccine.

       91.     Having to “work backward” to try and determine safety in this snail-paced-and-

handicapped manner would not be necessary if a properly powered long-term placebo-controlled

clinical study were performed before licensure because such a trial could compare the total health

outcomes between a group receiving the vaccine and the group receiving a placebo. In this way,

society would have data that clearly reflected the rate of autoimmune issues, immune dysfunction,

neurological disorder or other chronic health issues between those receiving the vaccine and those

receiving a placebo. This never happened before licensure of any DTaP/Tdap or IPV vaccine

product, and because of “ethical” constraints, it cannot happen after licensure (even though it never

happened before licensure).

       92.     Nevertheless, after licensure and use by the public, federal regulation requires that

the manufacturer – based on the product’s post-licensure experience – include in the package insert

for each vaccine “only those adverse events for which there is some basis to believe there is a causal



                                                 32
     Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 33 of 116




relationship between the drug and the occurrence of the adverse event.” 21 C.F.R. 201.57 (emphasis

added). Under this regulation “only” those adverse events where a “causal” relationship is believed

to exist are to be included in the insert. For example, inserts DTaP/Tdap vaccines include over one

hundred serious immune, neurological and other chronic conditions that Sanofi or GSK had a basis

to believe are caused by their products based their experience with these products after licensure:

               abnormal liver function tests, allergic reactions (such as
               erythematous rash, maculopapular rash, urticaria and pruritus),
               anaphylactic reaction (including bronchospasm, angioedema
               edema, face edema, swelling face, pruritus, rash generalized),
               anaphylactoid reaction, anaphylaxis, angioedema, apnea, arthralgia,
               arthus hypersensitivity, back pain, brachial neuritis, bronchitis,
               bulging fontanelle, cellulitis, collapse or shock-like state
               (hypotonic153 hyporesponsive episode), convulsions (with or
               without fever), cyanosis, decreased appetite, depressed level of
               consciousness, diarrhea, dizziness, dyspnea, ear pain, edema,
               edema peripheral, encephalitis, encephalopathy, erythema,
               erythema multiforme, exanthem, extensive limb swelling from the
               injection site beyond one or both joints, extensive swelling of
               injected limb (including swelling that involves adjacent joints), face
               edema, facial palsy, fatigue, febrile convulsion, febrile seizure,
               grand mal convulsion, Guillain-Barré syndrome, Henoch-Schönlein
               purpura, HHE, hypersensitivity and allergic reactions (such as rash,
               urticaria, 121 dyspnea), hypersensitivity reaction (angioedema,
               edema, rash, hypotension), hypoesthesia, hyporesponsiveness,
               hypotonia, hypotonic-hyporesponsive episode (i.e., sudden onset of
               hypotonia, hyporesponsiveness, and pallor or cyanosis),induration,
               inflammation, injection site issues (including abscess, bruising,
               cellulitis, induration, inflammation, mass, nodule, lump, pain,
               pruritus, edema, vesicles), insomnia, large injection site reactions
               (>50 mm) including limb swelling which may extend from the
               injection site beyond one or both joints, lethargy, limb pain and
               swelling, listlessness, loss of consciousness, lymphadenitis,
               lymphadenopathy, macular, maculopapular rash, malaise,
               meningitis, muscle spasm, musculoskeletal stiffness or pain,
               myalgia, myelitis, myocarditis, myositis, nausea, nervousness, pain,
               pain in extremities, pallor, paresthesia, partial seizures, peripheral
               oedema, petechiae, pruritus, pyrexia,           restlessness, rhinitis,
               screaming, seizure, shock, somnolence, sterile abscess, Sudden
               Infant Death Syndrome, sudden onset of hypotonia, swelling face,

                                                 33
     Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 34 of 116




               syncope, tenderness, thrombocytopenia, thrombocytopenia
               urticaria, unusual crying, urticaria, vasovagal responses to injection


The foregoing list reflects conditions with relatively immediate onset following vaccination.

Long-term adverse reactions are not likely to be deemed by GSK or Sanofi to be causally related

to their products without a properly controlled longer term safety study -- but as noted this is not

done before or after licensure of these products.

       93.     Instead of these serious adverse event reports resulting in a call to action by the

CDC to conduct long-term studies that could reasonably establish if these adverse events are

causally related to these products, the response has been the opposite. The CDC publicly hides

behind the claim that no causation has been proven. But as the CDC is well aware, without a

placebo control trial, cause and effect is very difficult and often impossible to establish. As

explained by the CDC’s own guidance material: “establishing evidence for cause and effect on the

basis of case reports and case series alone is usually not possible,” rather, researchers need “to

compare the incidence of the event among vaccinees with the incidence among unvaccinated

persons”; the entire advantage of a randomized placebo-controlled trial “is the ability to demonstrate

causality i.e., cause-effect relationship”; and the Vaccine Adverse Events Reporting System

(VAERS) is unable “to determine causation” because “there is a lack of an unvaccinated group for

comparison in VAERS.” Therefore, no matter how many or what type of vaccine injuries are

reported, the CDC along with GSK and Sanofi can and do hide behind the claim that “a cause and

effect relationship with the vaccine has not been established.”

       94.     This is what makes the lack of a placebo in clinical pre-licensure trials for DTaP,

Tdap, and IPV all the more troubling. Had such a comparison been conducted prior to licensure,

the CDC would likely not need to resort to stating that no cause and effect has been established

when a parent complains this product injured their child. This assertion is not assuring because it

                                                 34
     Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 35 of 116




also means a causal relationship has not been disproven. A parent whose child suffered a serious

condition after a DTaP/Tdap or IPV vaccine and who is waiting for a study to support or disprove

a causal relationship between these products and their child’s injury will likely be waiting forever.

This is because a placebo-controlled trial is not undertaken prior to licensure and is considered

unethical to undertake after licensure.

        95.    The lack of sufficient safety studies for DTaP/Tdap and the IPV vaccines is evident

from reports by the Institute of Medicine (“IOM”), which is part of the National Academy of

Sciences and recently changed its name to the National Academy of Medicine. In 1991 and 1994,

at HHS’s request and in compliance with a congressional mandate in the 1986 Act, the IOM

appointed committees to examine the scientific literature and other evidence that could either prove

or disprove a causal link between serious health problems commonly reported to result from

certain vaccines. The first report, Adverse Effects of Pertussis and Rubella Vaccines, was published

in 1991, and the second report, Adverse Effects Associated with Childhood Vaccines, was

published in 1994.

        96.    In its report from 1991, the IOM examined 18 commonly reported serious injuries

following pertussis containing vaccines. (https://www.nap.edu/read/1815/chapter/2#7). The IOM

located sufficient science to support a causal connection between pertussis vaccines and four of

these injuries: acute encephalopathy, anaphylaxis, protracted inconsolable crying, and shock and

unusual shock-like state. The IOM, however, found the scientific literature was insufficient to

conclude whether or not the pertussis vaccine can cause 10 of these commonly reported serious

injuries:

               aseptic meningitis, autism, chronic neurologic damage, erythema
               multiforme, hemolytic anemia, Guillain-Barre syndrome, juvenile
               diabetes, learning disabilities and attention-deficit disorder,
               peripheral mononeuropathy, thrombocytopenia

                                                 35
     Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 36 of 116




https://www.nap.edu/read/1815/chapter/2#7

       97.     The IOM lamented that it “encountered many gaps and limitations in knowledge

bearing directly and indirectly on the safety of vaccines.” (https://www.nap.edu/read/1815/chap

ter/2#8). It therefore cautioned that: “If research capacity and accomplishment in this field are not

improved, future reviews of vaccine safety will be similarly handicapped.” (https://www.nap.edu/

read/1815/chapter/9).

       98.     In its report from 1994, the IOM examined 11 commonly reported serious injuries

following tetanus and diphtheria-containing vaccines. (https://www.nap.edu/read/2138/chapter/

2#12). The IOM located sufficient science to support a causal connection between these vaccines

and three of these injuries: anaphylaxis, Guillain-Barre syndrome and brachial neuritis. The IOM,

however, found the scientific literature was insufficient to conclude whether or not these vaccines

can cause five of these commonly reported serious injuries:

               arthritis, demyelinating diseases of the central nervous system,
               erythema multiforme, mononeuropathy, residual seizure disorder

https://www.nap.edu/read/2138/chapter/2#12. This report also examined 5 commonly reported

serious injuries following IPV vaccine and for all of them found the scientific literature was

insufficient to conclude whether or not IPV causes these conditions:            transverse myelitis,

thrombocytopenia, anaphylaxis, Guillain-Barre syndrome, and death. Id.

       99.     As in 1991, this IOM Report again stated, “The lack of adequate data regarding

many of the adverse events under study was of major concern to the committee. Presentations at

public meetings indicated that many parents and physicians share this concern.” (https://

www.nap.edu/read/2138/chapter/12)




                                                 36
     Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 37 of 116




       100.    In 2012, more than fifteen years after the IOM Reports in 1991 and 1994, HHS paid

the IOM to conduct another assessment regarding vaccine safety. (https://www.nap.edu/read/

13164/chapter/2#2). This third IOM Report examined 27 commonly reported serious injuries

following tetanus, diphtheria or pertussis containing vaccines. The IOM located science which

convincingly supports a causal relationship with one of these injuries and which rejects a causal

relationship with one of these injuries. For the remaining 25 injuries, the IOM found the scientific

literature was insufficient to conclude whether or not these are caused by tetanus, diphtheria or

pertussis containing vaccines:

               acute disseminated encephalomyelitis, ataxia, autism, bell’s palsy,
               chronic inflammatory demyelinating polyneuropathy, chronic
               urticaria, encephalitis, encephalopathy, Guillain-Barre syndrome,
               infantile spasms, multiple sclerosis, myocarditis optic neuritis,
               opsoclonus myoclonus syndrome, seizures, scrum sickness,
               transverse myelitis

(https://www.nap.edu/read/13164/chapter/2#2). Thus, out of the 27 most common serious injuries

claimed to have been caused by tetanus, diphtheria and/or pertussis containing vaccines, the IOM

found that for over 92% of those the science simply had not been performed to determine if there

is a causal relationship between this vaccine and the commonly claimed serious injury.

       101.    As for which children are likely to be harmed by a vaccine, the IOM has explained

that “most individuals who experience an adverse reaction to vaccines have a preexisting

susceptibility,” yet HHS and CDC have failed to conduct studies to identify children susceptible to

vaccine harms (while at the same time recommending DTaP/Tdap and IPV for all children). See

https://www.icandecide.org/wp-content/uploads/2019/08/ICAN-Reply-1.pdf § V.

       102.    In 1994, the IOM stated that “[t]he committee was able to identify little information

pertaining to why some individuals react adversely to vaccines when most do not” and urged that




                                                37
     Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 38 of 116




“research should be encouraged to elucidate the factors that put certain people at risk.” https://

www.nap.edu/read/2138/chapter/12#307. See also https://www.nap.edu/read/1815/chapter/9

        103.   Yet, 17 years later, in 2012, the IOM acknowledged this research had still not been

done:

               Both epidemiologic and mechanistic research suggest that most
               individuals who experience an adverse reaction to vaccines have a
               preexisting susceptibility. These predispositions can exist for a
               number of reasons—genetic variants (in human or microbiome
               DNA), environmental exposures, behaviors, intervening illness, or
               developmental stage, to name just a few—all of which can
               interact…

               Some of these adverse reactions are specific to the particular
               vaccine, while others may not be. Some of these predispositions
               may be detectable prior to the administration of vaccine… much
               work remains to be done to elucidate and to develop strategies to
               document the immunologic mechanisms that lead to adverse effects
               in individual patients.

https://www.nap.edu/read/13164/chapter/5#82

        104.   In 2013, the IOM again found that while “most children who experience an adverse

reaction to immunization have preexisting susceptibility” it “found that evidence assessing

outcomes in subpopulations of children who may be potentially susceptible to adverse reactions to

vaccines (such as children with a family history of autoimmune disease or allergies or children

born prematurely) was limited and is characterized by uncertainty.” https://www.nap.edu/read/

13563/chapter/9#130

        105.   Amazingly, while short term adverse events are common after vaccination with

DTaP, Tdap and IPV, the IOM acknowledges that science does not even yet know “if there is a

relationship between short-term adverse events following vaccination and long-term health

issues.” (https://www.nap.edu/read/13563/chapter/5#46). HHS and CDC have nonetheless failed

to conduct studies to determine if there is a causal relationship between vaccination and long-term


                                                38
     Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 39 of 116




health issues even despite the CDC admitting that “because the childhood immunization schedule

is essentially a long-term exposure, occurring over 18 to 24 months, long-term adverse events may

be more biologically plausible than short-term events.”

       106.    As for the prevalence of vaccine harm from tetanus, diphtheria, and/or pertussis

containing vaccines, the CDC’s Vaccine Adverse Events Reporting System (“VAERS”) is a

system to which doctors and patients may voluntarily report adverse vaccine events. (According

to HHS, 83% of VAERS reports come from vaccine manufacturers, health care providers and state

immunization programs, and 7% come from vaccine recipients or their guardians.) Since 2000,

VAERS has received over 150,000 reports of vaccine injury from tetanus, diphtheria, pertussis

and/ or IPV containing vaccines, including 2,445 deaths, 2,761 permanent disabilities, 18,247

hospitalizations, and 43,909 emergency room visits. An HHS-funded three-year review by

Harvard Medical School of 715,000 patients stated that “fewer than 1% of vaccine adverse events

are reported” to VAERS.           https://healthit.ahrq.gov/sites/default/files/docs/publication/r18hs

017045-lazarus-final-report-2011.pdf 2 This could mean there are a hundredfold more adverse

vaccine events than are reported to VAERS. The CDC has nonetheless refused to mandate or

automate VAERS reporting.           See https://www.icandecide.org/wp-content/uploads/2019/08/

ICAN-Reply-1.pdf at § III.

       107.    A true epidemic in the United States is the fact that 1 in 2 children have an

autoimmune, developmental, neurological, or other chronic disorder. These conditions have

sharply risen in lockstep with the increases in the CDC’s recommended vaccine schedule. That



2
  See also Congressional report stating that: “Former FDA Commissioner David A. Kessler has estimated
that VAERS reports currently represent only a fraction of the serious adverse events.”;
https://www.ncbi.nlm.nih.gov/pubmed/22531966 (“a confidential study conducted by Connaught
Laboratories, a vaccine manufacturer, indicated that ‘a fifty-fold underreporting of adverse events’ is
likely.”)

                                                  39
     Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 40 of 116




schedule has risen from 7 injections of just 2 vaccines in 1986 to the current total of 50 injections

of 12 different vaccines. Compare https://www.cdc.gov/vaccines/schedules/images/schedule

1983s.jpg with https://www.cdc.gov/vaccines/schedules/downloads/child/0-18yrs-child-combine

d-schedule.pdf.   This correlation should result in studies that compare health outcomes of

vaccinated and unvaccinated children in order to rule out vaccines, including vaccines for tetanus,

diphtheria, pertussis and IPV containing vaccines, as a contributing cause. Yet, despite decades

of demands by the public, the CDC has never published a study comparing health outcomes

between vaccinated and unvaccinated children. Not even retrospective studies looking at prior

data which would pose no ethical dilemma.

       108.    The limited studies that have conducted such a comparison have found troubling

results. For example, the seminal natural experiment comparing death rates between babies

receiving diphtheria, tetanus and pertussis vaccine and those receiving no vaccines during the first

six months of life found that the vaccinated babies died at ten times the rate. (https://www.ncbi.

nlm.nih.gov/pmc/articles/PMC5360569/.) As another example, a recent pilot study from the

School of Public Health at Jackson State University conducted the first ever comparison of

vaccinated and unvaccinated children in the United States and found that vaccinated children in

this study had an increased risk of 290% for eczema, 390% for allergies, 420% for ADHD, 420%

for autism, and 520% for learning disabilities. (https://www.oatext.com/pdf/JTS-3-186.pdf).

Nonetheless, HHS and CDC refuse to publish any studies comparing the health outcomes between

vaccinated and unvaccinated children. When vaccine makers are generating over $33 billion in

vaccine revenue annually and the CDC is spending over $5 billion annually to promote and

purchase vaccines, there is no justification for not publishing at least a retrospective vaccinated

versus unvaccinated study.



                                                 40
      Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 41 of 116




V.      Medical Establishment’s Religious Beliefs Regarding DTaP, Tdap, and IPV

        109.      Despite the foregoing, legislative representatives and health officials in New York

respond to any concern regarding any vaccine product with the mantra that they “believe in

science” and that the science is settled with regard to the safety and efficacy of pertussis, tetanus,

diphtheria and IPV containing vaccines. This mantra is akin to a religious belief. Making this

claim for these vaccines is especially untethered to reality or science.

        110.      The science was purportedly “settled” for decades that the pertussis vaccine

prevented infection and transmission of pertussis, and hence the medical community engaged in a

worldwide campaign to “eradicate” pertussis through pertussis vaccination. It is only in the last

few years that scientists have finally realized that the pertussis vaccine does not prevent individuals

from becoming infected and transmitting pertussis. In fact, the science now demonstrates that the

pertussis vaccine has increased the amount of circulating pertussis since it turns vaccinated

individuals into repeat asymptomatic carriers of pertussis.

        111.      The science is clearly not “settled” with regard to whether DTaP/Tdap cause over

90% of the serious injuries that federal health authorities asserts are the most commonly claimed

injuries to result from these products. (Supra § IV.) In fact, even though there is scientific

evidence that aluminum, used as adjuvants in DTaP/Tdap, can cause cancer, mutate genes and

impair fertility, these products have never even been evaluated for their potential to cause cancer,

mutate genes or cause infertility.         See, e.g., https://www.fda.gov/media/75157/download

(“INFANRIX has not been evaluated for carcinogenic or mutagenic potential, or for impairment

of fertility.”)

        112.      The science was purportedly long-settled that tetanus, diphtheria and pertussis

vaccines reduced infant mortality. However, when this belief was finally tested in the first ever



                                                  41
     Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 42 of 116




natural experiment performed on populations in Africa, the finding was that children vaccinated

with tetanus, diphtheria and pertussis containing vaccine in the first six months of life died at 10

times the rate as those that received no vaccines during this period. (https://www.ncbi.nlm.nih.

gov/pmc/articles/PMC5360569/). This study was the endcap to a long line of recent studies which

similarly found the children vaccinated with this vaccine had increased mortality versus the

unvaccinated.

        113.    As a final example, one must look at the most controversial of the claimed vaccine

injuries and the one HHS and CDC declare they have completely and thoroughly studied: autism.

A significant portion of parents with autistic children claim routine vaccines injected during the

first six months of life – DTaP, Hep B, Hib, PCV13, and IPV, each injected 3 times by 6 months

– are a cause of their child’s autism. The CDC tells these parents that “Vaccines Do Not Cause

Autism.” However, no study exists to support this claim for any of the vaccines given during the

first six months of life.

        114.    With regard to DTaP, the 1986 Act required HHS to address whether pertussis-

containing vaccines can cause autism (https://www.gpo.gov/fdsys/pkg/STATUTE-100/pdf/STAT

UTE-100-Pg3743.pdf) and HHS, in turn, commissioned the IOM to answer this question. The

IOM conducted this review and issued its report in 1991 which stated it could not identify a single

study which supports that the pertussis vaccine does not cause autism. (https://www.nap.edu/

read/1815/chapter/7?term=autism#152). Nearly 22 years later, in 2012, the CDC commissioned

the IOM to again assess whether the pertussis vaccine (as well as tetanus and diphtheria vaccines)

cause autism, as this remained, according to the CDC, one of the most commonly claimed injuries

from this vaccine.      (https://www.nap.edu/read/13164/chapter/2#2).      As in 1991, the IOM

concluded in 2012 that it could not locate a single study supporting that pertussis, diphtheria or



                                                42
     Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 43 of 116




tetanus containing vaccines do not cause autism.         (https://www.nap.edu/read/13164/chapter/

12#545).       HHS     was    also   unable    to    produce   any   such    study    as   of   2018.

(https://www.icandecide.org/wp-content/uploads/2019/08/ICAN-Reply-1.pdf § VI). (Similarly,

no study exists to support that Hep B, Hib, PCV 13, and IPV vaccines do not cause autism. Id.)

       115.    The only vaccine the CDC has actually studied with regard to autism is MMR (the

measles, mumps, and rubella vaccine) and those studies have been mired in controversy. For

example, a Senior CDC Scientist claims the CDC did find an increased rate of autism after MMR,

depending on the age of administration, in the only MMR/autism study ever conducted by the

CDC with American children (https://soundcloud.com/fomotion/cdc-whistle-blower-full-audio;

https://www.c-span.org/video/?c4546421/rep-bill-posey-calling-investigation-cdcs-mmr-reasear

ch-fraud) and HHS’s primary autism expert in Vaccine Court recently provided an affidavit

explaining that vaccines can cause autism in some children (https://bit.ly/2MEUP8I). But even

putting this aside, the lack of even a single study to support that DTaP (nor any other of the four

vaccines injected three times each during the first six months of life) does not cause autism, renders

the CDC’s declaration that “Vaccines Do Not Cause Autism” a belief, not science.

       116.    And autism is the claimed vaccine injury HHS, CDC and the NYSDOH claim to

have most thoroughly studied.        The state of the science for the numerous other immune,

neurological and chronic health issues claimed to result from vaccination have even less scientific

study. The NYSDOH nonetheless demands that plaintiffs and all other New Yorkers believe their

vaccine claims and submit to such vaccines or else be expelled from school.

       117.    The NYSDOH seeks to convince parents of its belief in vaccines on its webpage

titled “Vaccine Safety” which begins with a section entitled “Get the Facts” and states that:

“Trustworthy sources do not hide their identity. They do not threaten or attack people who don’t



                                                    43
      Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 44 of 116




share their views.” Plaintiff agrees that trustworthy people do not threaten or attack people who

don’t share their views by, for example, expelling or threatening to expel her child from school.

VI.    Medical Exemptions in New York for DTaP, Tdap, or IPV

       118.    With the repeal of the Religious Exemption on June 13, 2019, every parent who

wants to send their child to school in New York must accept the NYSDOH’s beliefs regarding

DTaP/Tdap and IPV. The only exemption available now under PHL § 2164 for attending school

without DTaP/Tdap or IPV is if a “physician licensed to practice medicine in this state certifies

that such immunization may be detrimental to a child’s health.” PHL § 2164(8). The NYSDOH,

however, in furtherance of its beliefs regarding vaccines, has gutted this exemption by limiting it

to only permitting a medical exemption if it is based on the CDC’s strict contraindication list. And

the only basis, under the CDC’s contraindication list for not receiving a DTaP/Tdap or IPV

vaccine, is if the child has already had anaphylaxis (life threatening allergic reaction) or

encephalopathy (brain damage) from a prior dose of DTaP/Tdap or IPV. (https://www.health.ny.

gov/forms/doh-5077.pdf). Meaning, a child needs to have almost died or suffered brain damage

following a prior dose to obtain a medical exemption and attend school without any further doses

of DTaP, Tdap, or IPV. When a child suffers any of the other over one hundred serious injuries

commonly reported after these vaccines, and which even their manufacturer GSK and Sanofi have

a basis to disclose may be causally related to their product, no medical exemption is permitted.

       119.    Since it is medically accepted that various factors can render a child susceptible to

vaccine harm (supra § IV), parents and their children’s doctors should have the discretion to decide

whether to inject these products, especially when there are gaps in the data or scientific literature.

However, instead of leaving parents and doctors to make a medical decision for a child regarding

tetanus, diphtheria or pertussis containing vaccine in these situations, the CDC and NYSDOH do



                                                 44
     Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 45 of 116




precisely the opposite. The CDC has published an extensive anti-contraindication document

entitled “Conditions Commonly Misperceived as Contraindications to Vaccination” which the

NYSDOH follows in deciding upon whether a medical exemption is appropriate.




       120.    For example, the CDC specifically provides that a “[f]amily history of an adverse

event after DTP or DTaP” is not a “contraindication.” Thus, a parent cannot obtain a medical

exemption from DTaP even where a sibling or even an identical twin died or suffered brain damage

from a DTaP vaccine. Similarly, the CDC states that “Family history of seizures” or even “well-

controlled seizures” are not contraindications to DTaP vaccine. The CDC cannot have reached

this conclusion scientifically when the IOM found there was insufficient science to even determine

whether seizures are caused by DTaP. (https://www.nap.edu/read/13164/chapter/2#4). The CDC

similarly says that “Family history of sudden infant death syndrome” (“SIDS”) is not a

contraindication to DTaP, even when the IOM found that there was insufficient science to even

determine whether DTaP causes SIDS. (https://www.nap.edu/read/13164/chapter/2#8).

       121.    A parent, therefore, cannot abstain in New York from giving DTaP to their child

even when their child’s sibling or even identical twin – with a similar or even identical genetic

                                               45
     Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 46 of 116




blueprint – developed a serious seizure disorder or died following a DTaP vaccine. Even the child

that developed a seizure disorder cannot obtain a medical exemption even though seizure disorders

from pertussis-containing vaccines are routinely compensated in Vaccine Court. The CDC even

proclaims that a “[h]istory of brachial neuritis” (a disease characterized by pain or loss of function

in the nerves that carry signals to and from the brain and spinal column) is not a contraindication

to DTaP/Tdap, even though the IOM in 1994 found that “the evidence favors a causal relation”

between tetanus and diphtheria vaccine and brachial neuritis. (https://www.nap.edu/read/2138/

chapter/2#13). Even if a sibling or identical twin suffers brain damage from a DTaP vaccine,

which the CDC accepts as a contraindication to this vaccine, the sibling (even an identical twin)

cannot obtain a medical exemption in New York.

       122.    When health authorities are not even conducting the studies to determine which

injuries are actually caused by DTaP/Tdap or IPV, let alone which child is susceptible to injury,

to prohibit medical exemptions (beyond anaphylaxis or encephalopathy from a prior dose) is a

violation of the right to life and liberty. It is indefensible that liability-free pharmaceutical

companies and the federal department responsible for vaccine safety do not perform this science.

Where private interests are both profiting and spending billions of dollars promoting and

distributing these products, it is scientifically indefensible to deprive a parent of the right to

informed consent. The ability to withhold consent without the coercive threat of expulsion from

school is the only protection that a child has where the child’s parent or doctor perceives a

heightened risk of harm.

       123.    While every dose of GSK’s DTaP or Sanofi’s DTaP or IPV is purported to be the

same, every child is different. All three IOM reports clearly and expressly acknowledge that

susceptibility to a serious adverse reaction must be done on an individual basis, considering, inter



                                                 46
       Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 47 of 116




alia, the specific child’s personal genetics, personal behaviors, microbiome composition,

intervening illness, developmental stage, and present and past environmental exposure. (https://

www.nap.edu/read/13164/chapter/5#82).

        124.   While most parents have six injections of DTaP/Tdap and four injections of IPV

administered to their children, some choose to delay or skip one or more of these doses precisely

because they assessed the heighted risk of individual harm to the most important person in their

lives. This is an assessment that must be left in the hands of the child’s parent and doctor. The

scientific community cannot stand behind the tetanus, diphtheria, pertussis and IPV-containing

vaccines on the basis of scientific principle, when science has neglected even to identify what

adverse reactions are causally related to these vaccines, let alone identify beforehand those who

are susceptible to serious vaccine reactions, including death.

VII.    New York Eliminated Religious Exemption to Vaccination

        125.   The relief valve for the foregoing gap in scientific knowledge regarding DTaP/Tdap

and IPV was bridged by the existence of a religious exemption to vaccination in New York. In

1964, when the Legislature added Section 2164 to the Public Health Law, it listed only one

required vaccine to attend school and provided that children could still attend school without this

vaccine if their parent held a religious belief that prevented administering this vaccine (the

“Religious Exemption”). (L 1966, ch. 994.)

        126.   The Religious Exemption was eliminated by the New York legislature on June 13,

2019 for all vaccines, including DTaP, Tdap, and IPV vaccine. (L. 2019, ch. 35.) As noted, the

medical exemption is patently insufficient because the only grounds for a medical exemption under

New York law for these vaccines is if the child has already had anaphylaxis (life threatening

allergic reaction) or encephalopathy (brain damage) from a prior dose.



                                                47
     Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 48 of 116




       127.    Plaintiff has concerns about her child’s auto-immune and central nervous systems

based on I.R.’s medical history and how vaccines may or may not be related to these concerns.

Plaintiff, early on, turned to the medical community. When the medical community did not have

answers, Plaintiff turned to a higher authority, as it were. She has a belief against subjecting her

child to a medical procedure where she has assessed that the potential risks outweigh the potential

benefits.

       128.    Plaintiff, as a parent, therefore claimed a religious exemption from further

vaccination for tetanus, diphtheria, pertussis, and IPV vaccines since her beliefs prohibits her from

injecting her child with a product where she believes the risks outweigh the benefits. The religious

exemption thereafter acted as a release valve for the gap in scientific knowledge with regards to

GSK and Sanofi’s DTaP/Tdap and IPV products. With the elimination of this right, Plaintiff is

left with having to choose between, on the one hand, injecting her child with products in violation

of her belief to protect her child and, on the other hand, having her child excluded from school.

       129.    Plaintiff should not have to make this choice because the State does not have a

compelling interest, let alone a rational basis, to exclude her child from school for not having an

additional dose of these vaccine products.

                             FIRST CAUSE OF ACTION
Expelling a Student from School for Not Being Injected with the Pertussis Vaccine Violates
                       the Fundamental Right to Bodily Integrity

       130.    The preceding paragraphs are hereby realleged and incorporated herein by reference.

       131.    The United States Constitution and the New York State Constitution guarantee the

fundamental right to bodily integrity. That right cannot be infringed upon without a compelling

state interest that is implemented in the least restrictive means.




                                                  48
     Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 49 of 116




        132.    Plaintiff is fully competent and able to make decisions based on the best interests

of her child. Based on her intimate knowledge of her child, including her child’s individual

medical and familial histories, and her knowledge regarding the pertussis vaccine, Plaintiff and

her child oppose injecting this product into the child’s body.

        133.    PHL 2164 and 10 NYCRR § 66-1.1(f) require expulsion of a student from school

in New York who is not injected with a certain number of doses of pertussis containing vaccine. 3

        134.    Conditioning school attendance upon the injection of a pertussis containing

vaccine, when the child and the child’s parents object to this injection, infringes upon the

fundamental right to bodily integrity.

        135.    Prior court decisions have found that a compelling state interest to control the

spread of infection from student-to-student can trump certain constitutional rights in certain

situations. This compelling state interest is absent with regard to vaccination for pertussis since

this vaccine does not prevent the vaccinated student from becoming infected and transmitting

pertussis. See, e.g., Vaccine (2018) https://www.ncbi.nlm.nih.gov/pubmed/29180031 (“neither

DTP, nor DTaP or Tdap prevent asymptomatic infection and silent transmission of the [pertussis]

pathogen”) and Frontiers in Immunology (2019) https://pubmed.ncbi.nlm.nih.gov/31333640/

(“aPVs [acellular pertussis vaccines] … can prevent disease but cannot avoid infection and

transmission”). It only affords personal protection by reducing the symptoms of pertussis for the

vaccinated child.

        136.    In fact, the form of immunity created by the pertussis vaccine renders those

vaccinated susceptible to become repeatedly infected with pertussis bacteria while not presenting


3
  Prior to seven years of age, a student is required to have four or five doses to attend school. Between
seven and eighteen years of age, a student is only required to have one dose to attend school (depending on
age of administration). Upon turning eighteen years of age, a student is not required to have any doses to
attend school.

                                                    49
     Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 50 of 116




symptoms. Meaning, those vaccinated for pertussis can repeatedly become infected and are

capable of transmitting pertussis while remaining asymptomatic (presenting no symptoms) or

paucisymptomatic (presenting few symptoms).           On the other hand, the student that is not

vaccinated for pertussis may become infected with pertussis bacteria once, will have symptoms

and know to stay home, and for many years thereafter will have immunity that prevents the student

from becoming re-infected and transmitting pertussis. Id. (“in contrast to prior infection [with

pertussis], current pertussis vaccines do not prevent asymptomatic infection”).

       137.    Hence, excluding a child from school as a means to compel injection of the pertussis

vaccine does not pass strict scrutiny. There is also no rational basis to exclude a child from school

for not receiving the pertussis vaccine since those vaccinated with the pertussis vaccine are more

likely to spread the pertussis bacteria.

       138.    Wherefore, the portions of PHL 2164 and 10 NYCRR § 66-1.1(f), which require

vaccination for pertussis to attend school, should be struck down for violating the fundamental

right to bodily integrity under the United States Constitution and the New York State Constitution.

                             SECOND CAUSE OF ACTION
Expelling a Student from School for Not Being Injected with the Pertussis Vaccine Violates
                       the Fundamental Right to Informed Consent

       139.    The preceding paragraphs are hereby realleged and incorporated herein by reference.

       140.    The United States Constitution and the New York State Constitution guarantee the

fundamental right to informed consent prior to administering a medical procedure. This right

cannot be infringed upon without a compelling state interest that is implemented in the least

restrictive means.

       141.    Informed consent requires that an individual be informed of the risks and benefits

of a medical procedure and then be provided the uncoerced discretion to decide whether to consent



                                                 50
     Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 51 of 116




to the medical procedure. Plaintiff has reviewed the risks and benefits of the pertussis vaccine

and, based on that review and her intimate knowledge of her child, including her child’s medical

and family history, cannot consent to injecting this product into her child.

       142.    Conditioning school attendance upon the injection of a pertussis vaccine where the

child’s parent has made an informed decision to not administer this product to their child infringes

upon the fundamental right to informed consent.

       143.    As described in preceding paragraphs, which are incorporated herein by reference,

the compelling state interest for mandating certain vaccines for school is absent with regard to the

pertussis vaccine.

       144.    Wherefore, the portions of PHL 2164 and 10 NYCRR § 66-1.1(f) which require

vaccination for pertussis to attend school should be struck down for violating the fundamental right

to informed consent under the United States Constitution and the New York State Constitution.

                             THIRD CAUSE OF ACTION
Expelling a Student from School for Not Being Injected with the Pertussis Vaccine Violates
                       the Fundamental Right to Parental Choice

       145.    The preceding paragraphs are hereby realleged and incorporated herein by reference.

       146.    The United States Constitution and the New York State Constitution guarantee the

fundamental right to parental choice which cannot be infringed upon without a compelling state

interest that is implemented in the least restrictive means.

       147.    Coercing a parent to vaccinate their child by conditioning school attendance upon

the injection of a pertussis-containing vaccine where the child’s parent has chosen to not

administer this product to their child infringes upon their fundamental right of parental choice.




                                                 51
     Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 52 of 116




        148.    As described in preceding paragraphs, which are incorporated herein by reference,

the compelling state interest for mandating certain vaccines for school is absent with regard to the

pertussis vaccine.

        149.    Wherefore, the portions of PHL 2164 and 10 NYCRR § 66-1.1(f) which require

vaccination for pertussis to attend school should be struck down for violating the fundamental right

to parental choice under the United States Constitution and the New York State Constitution.

                             FOURTH CAUSE OF ACTION
Expelling a Student from School for Not Being Injected with the Pertussis Vaccine Violates
                       the Substantive Due Process Right to Liberty

        150.    The preceding paragraphs are hereby realleged and incorporated herein by reference.

        151.    The United States Constitution and the New York State Constitution guarantee the

substantive due process right to liberty which cannot be infringed upon without a compelling state

interest that is implemented in the least restrictive means.

        152.    It is a deprivation of Plaintiff’s and her child’s substantive due process right to

liberty to coerce a parent under threat of expelling their child from school to inject their child with

a liability-free product when their informed decision based on review of the existing literature

regarding this product and their intimate knowledge of their child, including the child’s medical

and familial history, is to not inject their child with this product.

        153.    As described in preceding paragraphs, which are incorporated herein by reference,

the compelling state interest for mandating certain vaccines for school is absent with regard to the

pertussis vaccine.

        154.    Wherefore, the portions of PHL 2164 and 10 NYCRR § 66-1.1(f) which require

vaccination for pertussis to attend school should be struck down for violating the fundamental right

to liberty under the United States Constitution and the New York State Constitution.



                                                   52
     Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 53 of 116




                              FIFTH CAUSE OF ACTION
Expelling a Student from School for Not Being Injected with the Pertussis Vaccine Violates
                        the Substantive Due Process Right to Life

       155.    The preceding paragraphs are hereby realleged and incorporated herein by reference.

       156.    As discussed above, the pertussis vaccine can cause some children to die as a result

of being vaccinated. The research has not yet been done to know which children are susceptible

to die from this product. Administering a pertussis vaccine could deprive a child of life. Plaintiff

has concluded that her child has a heightened risk of serious injury from this product and opposes

injecting this product into her child.

       157.    The United States Constitution and the New York State Constitution guarantee the

fundamental substantive due process right of life which cannot be infringed upon without a

compelling state interest that is implemented in the least restrictive means.

       158.    Conditioning school attendance upon the injection of a pertussis vaccine where the

child’s parent has chosen to not administer this product to their child and there is no science to

validate that their child will not die from this product, infringes upon their and their child’s

fundamental right to life.

       159.    As described in preceding paragraphs, which are incorporated herein by reference,

the compelling state interest for mandating certain vaccines for school is absent with regard to the

pertussis vaccine.

       160.    Wherefore, the portions of PHL 2164 and 10 NYCRR § 66-1.1(f) which require

vaccination for pertussis to attend school should be struck down for violating the fundamental right

to life under the United States Constitution and the New York State Constitution.




                                                 53
     Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 54 of 116




                             SIXTH CAUSE OF ACTION
Expelling a Student from School for Not Being Injected with the Pertussis Vaccine Violates
                   the Fundamental Right to Free Exercise of Religion

       161.     The preceding paragraphs are hereby realleged and incorporated herein by reference.

       162.     Plaintiff is fully competent and able to make decisions based on the best interests

of her child and has concluded that the risks of injecting the pertussis vaccine into her child

outweigh the benefit for her child and her religious beliefs therefore prevents her from injecting

this product into her child.

       163.     The research has not yet been done to know which children are susceptible to be

seriously injured or die from this product. Plaintiff’s informed assessment is that the risk of serious

injury or death from this product to her child is greater than the risk of serious injury or death from

pertussis and hence administering this product to her child violates her religious beliefs.

       164.     The United States Constitution and the New York State Constitution guarantee the

fundamental right to free exercise of religion which cannot be infringed upon without a compelling

state interest that is implemented in the least restrictive means.

       165.     As described in preceding paragraphs, which are incorporated herein by reference,

the compelling state interest for mandating certain vaccines for school is absent with regard to the

pertussis vaccine.

       166.     Wherefore, the portions of PHL 2164 and 10 NYCRR § 66-1.1(f) which require

vaccination for pertussis to attend school should be struck down for violating the fundamental right

to free exercise of religion under the United States Constitution and the New York State

Constitution.




                                                  54
     Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 55 of 116




                           SEVENTH CAUSE OF ACTION
Expelling a Student from School for Not Being Injected with the Pertussis Vaccine Violates
                               the Right to an Education

        167.    The preceding paragraphs are hereby realleged and incorporated herein by reference.

        168.    The New York State Constitution at Article XI guarantees a right to an education.

        169.    Conditioning school attendance upon the injection of a pertussis containing

vaccine, when the Plaintiff has made the informed and constitutionally-protected decision to not

inject her child with an additional does of a pertussis vaccine, violates the parent’s and child’s right

under New York State constitutional to obtain an education.

        170.    As described in preceding paragraphs, which are incorporated herein by reference,

the compelling state interest for mandating certain vaccines for school is absent with regard to the

pertussis vaccine.

        171.    Wherefore, the portions of PHL 2164 and 10 NYCRR § 66-1.1(f) which require

vaccination for pertussis to attend school should be struck down for violating the right to an

education under the New York State Constitution.

                              EIGHTH CAUSE OF ACTION
    Expelling a Student From School for Not Being Injected With the Pertussis Vaccine
    Violates Fundamental Right to Bodily Integrity, Informed Consent, Parental Choice,
   Substantive Due Process Right to Liberty, Substantive Due Process Right to Life, Free
                    Exercise of Religion, and the Right to an Education

        172.    The preceding paragraphs are hereby realleged and incorporated herein by reference.

        173.    To the extent the impingement upon multiple constitutional rights, as opposed to

any one right individually, heightens the compelling state interest required to infringe on these

rights, the allegations pled in the FIRST through SEVENTH CAUSES OF ACTION are hereby

pled collectively as if fully set forth herein.




                                                  55
     Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 56 of 116




                            NINTH CAUSE OF ACTION
  Conditioning a Government Benefit Upon Injection of a Product that Creates Defective
                    Immunity Violates the Right to Bodily Integrity

       174.    The preceding paragraphs are hereby realleged and incorporated herein by reference.

       175.    The United States Constitution and the New York State Constitution guarantee the

fundamental right to bodily integrity. That right cannot be infringed upon without a compelling

state interest that is implemented in the least restrictive means.

       176.    PHL 2164 and 10 NYCRR § 66-1.1(f) prohibit a student from attending school in

New York if they have not received a certain number of doses of pertussis containing vaccines.

       177.    Plaintiff is fully competent and able to make decisions based on the best interests

of her child and objects to injecting her child with a product that creates a defective form of

immunity that will render her child chronically susceptible to become infected with and transmit

pertussis.

        178.   Pertussis vaccines are designed to generate antibodies to antigens secreted by or

found on the surface of the pertussis bacteria. The genome of the pertussis bacteria (i.e., its total

number of genes) is estimated to have approximately 3,000 genes, many of which encode surface

or secreted proteins. All pertussis containing vaccines used in the United States contain only 5 of

these antigens, and hence can only generate antibodies to 5 of the numerous antigens on the surface

of or secreted by the pertussis bacteria.

        179.   By generating antibodies to only 5 of the surface antigens and secreted toxins of

the pertussis bacteria, the result is that the vaccinated person may have few or no symptoms if

infected with pertussis but will still become colonized with and silently transmit pertussis.

       180.    This defective immunity remains even after an individual vaccinated for pertussis

becomes infected with pertussis. The body of a pertussis-vaccinated individual will continue to



                                                  56
     Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 57 of 116




generate a vigorous immune response only to the 5 antigens included in the pertussis vaccine, but

not to other pertussis antigens. This defective immune response appears to remain irrespective of

how many times the individual vaccinated for pertussis is infected with pertussis.

        181.    This defective immunity is caused by what is known as “linked epitope

suppression” which locks in the initial immune response created by the 5 select antigens in the

pertussis vaccine. An epitope is the portion of the antigen to which an antibody will bind. Since

the pertussis vaccine generates antibodies to only 5 epitopes (antigens) of the pertussis bacteria,

when the body later encounters the pertussis bacteria, it generates antibodies to these five antigens

but does not generate antibodies to the other surface antigens of the pertussis bacteria that might

be crucial for preventing further re-infection. Due to “linked epitope suppression,” the generation

of antibodies to the five epitopes from the pertussis vaccine suppresses the creation of antibodies

to a broader range of other epitopes that comprise the pertussis bacteria.

        182.    In contrast, an unvaccinated individual that has had pertussis will have generated

antibodies to the broad array of pertussis antigens, and when re-exposed to pertussis, their

antibodies immediately coat the pertussis bacteria and prevent them from colonizing the host’s

respiratory tract.

        183.    The defective immunity to pertussis created by the pertussis vaccine appears to

remain for the entire lifetime of the vaccinated individual. This renders individuals vaccinated for

pertussis susceptible to repeatedly become infected with pertussis bacteria, potentially every few

weeks for the rest of their life.

        184.    Plaintiff opposes injecting the pertussis vaccine into her child and creating this form

of defective immunity in her child’s body and, as described in preceding paragraphs, which are

incorporated herein by reference, the compelling state interest for mandating certain vaccines for



                                                  57
     Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 58 of 116




school in order to prevent student-to-student infection is absent with regard to the pertussis

vaccine.

        185.    Wherefore, the portions of PHL 2164 and 10 NYCRR § 66-1.1(f) which require

vaccination for pertussis to attend school should be struck down for violating the fundamental right

to bodily integrity.

                            TENTH CAUSE OF ACTION
  Conditioning a Government Benefit Upon Injection of a Product that Creates Defective
             Immunity Violates the Fundamental Right to Informed Consent

        186.    The preceding paragraphs are hereby realleged and incorporated herein by reference.

        187.    The United States Constitution and the New York State Constitution guarantee the

fundamental right to informed consent prior to administering a medical procedure. This right

cannot be infringed upon without a compelling state interest that is implemented in the least

restrictive means.

        188.    As described in preceding paragraphs, which are incorporated herein by reference,

pertussis vaccine creates a defective immunity that renders those receiving this product subject to

chronic repeat infection with pertussis for the rest of their lives; and pursuant to PHL 2164 and 10

NYCRR § 66-1.1(f), Plaintiff’s child will be excluded from school despite her informed decision

to not inject this product into her child.

        189.    Wherefore, the portions of PHL 2164 and 10 NYCRR § 66-1.1(f) which require

vaccination for pertussis to attend school should be struck down for violating the fundamental right

to informed consent under the United States Constitution and the New York State Constitution.




                                                58
     Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 59 of 116




                         ELEVENTH CAUSE OF ACTION
  Conditioning a Government Benefit Upon Injection of a Product that Creates Defective
              Immunity Violates the Fundamental Right to Parental Choice

        190.    The preceding paragraphs are hereby realleged and incorporated herein by reference.

        191.    The United States Constitution and the New York State Constitution guarantee the

fundamental right to parental choice which cannot be infringed upon without a compelling state

interest that is implemented in the least restrictive means.

        192.    Plaintiff is fully competent and able to make decisions based on the best interests

of her child.

        193.    As described in paragraphs 179 through 186, which are incorporated herein by

reference, the pertussis vaccine creates a defective immunity that renders those receiving this

product subject to chronic repeat infection with pertussis for the rest of their lives; and pursuant to

PHL 2164 and 10 NYCRR § 66-1.1(f), Plaintiff’s child will be excluded from school despite her

informed decision to not inject this product into her child.

        194.    Wherefore, the portions of PHL 2164 and 10 NYCRR § 66-1.1(f) which require

vaccination for pertussis to attend school should be struck down for violating the fundamental right

to parental choice under the United States Constitution and the New York State Constitution.

                          TWELFTH CAUSE OF ACTION
  Conditioning a Government Benefit Upon Injection of a Product that Creates Defective
        Immunity Violates the Substantive Due Process Right to Life and Liberty

        195.    The preceding paragraphs are hereby realleged and incorporated herein by reference.

        196.    The United States Constitution and the New York State Constitution guarantee the

substantive due process right to life and liberty which cannot be infringed upon without a

compelling state interest that is implemented in the least restrictive means.




                                                  59
     Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 60 of 116




       197.    As described in paragraphs preceding paragraphs, which are incorporated herein by

reference, the pertussis vaccine creates a defective immunity that renders those receiving this

product subject to chronic repeat infection with pertussis for the rest of their lives.

       198.    It is a deprivation of Plaintiff’s and her child’s substantive due process right to life

and liberty to coerce them under threat of expulsion from school to be injected with a liability-free

product when her informed decision based on review of the existing literature regarding this

product, is to not inject her child with this product.

       199.    Wherefore, the portions of PHL 2164 and 10 NYCRR § 66-1.1(f) which require

vaccination for pertussis to attend school should be struck down for violating the fundamental right

to life and liberty under the United States Constitution and the New York State Constitution.

                        THIRTEENTH CAUSE OF ACTION
  Conditioning a Government Benefit Upon Injection of a Product that Creates Defective
          Immunity Violates the Fundamental Right to Free Exercise of Religion

       200.    The preceding paragraphs are hereby realleged and incorporated herein by reference.

       201.    The United States Constitution and the New York State Constitution guarantee the

fundamental right to free exercise of religion which cannot be infringed upon without a compelling

state interest that is implemented in the least restrictive means.

       202.    As described in preceding paragraphs, which are incorporated herein by reference,

the pertussis vaccine creates a defective immunity that renders those receiving this product subject

to chronic repeat infection with pertussis for the rest of their lives; and pursuant to PHL 2164 and

10 NYCRR § 66-1.1(f), Plaintiff’s child will be excluded from school despite opposing injecting

her child with this product.

       203.    Plaintiff believes that the human body was created in the image of God and that

damaging His creation by injecting this product into their child’s body violates her religious belief.



                                                  60
     Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 61 of 116




       204.     Wherefore, the portions of PHL 2164 and 10 NYCRR § 66-1.1(f) which require

vaccination for pertussis to attend school should be struck down for violating the fundamental right

to free exercise of religion under the United States Constitution and the New York State

Constitution.

                        FOURTEENTH CAUSE OF ACTION
  Conditioning a Government Benefit Upon Injection of a Product that Creates Defective
                     Immunity Violates the Right to an Education

       205.     The preceding paragraphs are hereby realleged and incorporated herein by reference.

       206.     The New York State Constitution at Article XI guarantees a right to an education.

       207.     As described in paragraphs 179 through 186, which are incorporated herein by

reference, the pertussis vaccine creates a defective immunity that renders those receiving this

product subject to chronic repeat infection with pertussis for the rest of their lives, and pursuant to

PHL 2164 and 10 NYCRR § 66-1.1(f) Plaintiff’s child will be excluded from school despite

opposing injecting this product into her child.

       208.     Conditioning school attendance upon the injection of a tetanus vaccine, when the

Plaintiff has made the informed and constitutionally-protected decision to not vaccinate her child

with an additional dose of a pertussis containing vaccine, violates Plaintiff’s and her child’s right

under the New York State Constitution to obtain an education.

       209.     Wherefore, the portions of PHL 2164 and 10 NYCRR § 66-1.1(f) which require

vaccination for pertussis to attend school should be struck down for violating the right to an

education under the New York State Constitution.




                                                  61
       Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 62 of 116




                             FIFTEENTH CAUSE OF ACTION
     Conditioning a Government Benefit Upon Injection of a Product that Creates Defective
     Immunity Violates Fundamental Right to Bodily Integrity, Informed Consent, Parental
    Choice, Substantive Due Process Right to Life and Liberty, Free Exercise of Religion, and
                                  the Right to an Education

          210.   The preceding paragraphs are hereby realleged and incorporated herein by reference.

          211.   To the extent the impingement upon multiple constitutional rights, as opposed to

any one right individually, heightens the compelling state interest required to infringe on these

rights, the allegations pled in the NINTH through FOURTEENTH CAUSES OF ACTION are

hereby pled collectively as if fully set forth herein.

                              SIXTEENTH CAUSE OF ACTION
    Expelling a Student from School for Not Being Injected with the Tetanus Vaccine Violates
                                 the Right to Bodily Integrity

          212.   The preceding paragraphs are hereby realleged and incorporated herein by reference.

          213.   The United States Constitution and the New York State Constitution guarantee the

fundamental right to bodily integrity. That right cannot be infringed upon without a compelling

state interest that is implemented in the least restrictive means.

          214.   Plaintiff is fully competent and able to make decisions based on the best interests

of her child. Based on her intimate knowledge of her child, including her child’s individual

medical and familial histories, and their knowledge regarding the tetanus vaccine, Plaintiff and her

child do not want another dose of a tetanus containing vaccine injected into the child’s body.

          215.   PHL 2164 and 10 NYCRR § 66-1.1(f) prohibit a student from attending school in

New York without receiving a certain number of doses of tetanus containing vaccine. 4


4
  For a student six years of age and younger, four or five doses are required to attend school (depending on
age of administration). For a student older than six years of age and born after January 1, 2005, three to
five doses are required to attend school (depending on age of administration). For a student born before
January 1, 2005, is entering sixth grade or above, and is younger than eighteen years of age, one dose is
required to attend school. For a student eighteen years of age and older, no doses are required to attend
school.

                                                    62
     Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 63 of 116




        216.   Conditioning school attendance upon the injection of a tetanus vaccine, when the

Plaintiff and her child object to this injection, infringes upon the fundamental right to bodily

integrity.

        217.   Prior court decisions have found that a compelling state interest to prevent the

spread of an infection from student-to-student can trump certain constitutional rights in certain

situations. This compelling state interest is absent with regard to vaccination for tetanus since it

is not communicable (transmissible from person-to-person). See, e.g., https://www.cdc.gov/

vaccines/pubs/pinkbook/tetanus.html (“Tetanus is not contagious from person to person.”) A

student with tetanus cannot spread tetanus to another student.

        218.   Because tetanus is not contagious from person-to-person, a student cannot contract

or transmit tetanus from or to another student in school. Tetanus vaccine does not prevent infection

or transmission of tetanus from person-to-person of tetanus since tetanus is not contagious from

person-to-person. Neither a student with current tetanus vaccination nor a student without any

tetanus vaccine can infect another child with tetanus. Plaintiff’s child cannot contract or transmit

tetanus to any student in her school because tetanus is not contagious from person-to-person.

        219.   Hence, compelling the injection of tetanus vaccine into a Plaintiff’s child against

heir informed decision under duress of expelling her child from school does not pass strict scrutiny.

There is also no rational basis to exclude Plaintiff’s child from school for not having a tetanus

vaccine since those vaccinated with a tetanus vaccine are no more or less likely to spread tetanus

in school because it is not contagious from person-to-person.

        220.   Expelling a child from school is also not the least restrictive means because there

were effectively no cases among school-aged children in New York before requiring tetanus

vaccine to attend school in New York State, making it clear that preventing tetanus among school-



                                                 63
     Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 64 of 116




aged children had already been achieved without needing to expel all students in New York State

from school for not receiving this product.

        221.   Wherefore, the portions of PHL 2164 and 10 NYCRR § 66-1.1(f) which require

vaccination for tetanus to attend school should be struck down for violating the right to bodily

integrity.

                        SEVENTEENTH CAUSE OF ACTION
Expelling a Student from School for Not Being Injected with the Tetanus Vaccine Violates
                      the Fundamental Right to Informed Consent

        222.   The preceding paragraphs are hereby realleged and incorporated herein by reference.

        223.   The United States Constitution and the New York State Constitution guarantee the

fundamental right to informed consent prior to administering a medical procedure. This right

cannot be infringed upon without a compelling state interest that is implemented in the least

restrictive means.

        224.   Informed consent requires that an individual be informed of the risks and benefits

of a medical procedure and then be provided the uncoerced discretion to decide whether to consent

to the medical procedure. Plaintiff has reviewed the risks and benefits of the tetanus vaccine and,

based on that review and her intimate knowledge of her child, including her child’s medical and

family history, does not consent to injecting this product into her child.

        225.   Conditioning school attendance upon the injection of a tetanus vaccine where the

child’s parent has made an informed decision to not administer this product to their child infringes

upon the fundamental right to informed consent.

        226.   As described in paragraphs 216 through 222, which are incorporated herein by

reference, the compelling state interest for mandating certain vaccines for school is absent with

regard to tetanus vaccine.



                                                 64
     Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 65 of 116




       227.    Wherefore, the portions of PHL 2164 and 10 NYCRR § 66-1.1(f) which require

vaccination for tetanus to attend school should be struck down for violating the fundamental right

to informed consent under the United States Constitution and the New York State Constitution.

                         EIGHTEENTH CAUSE OF ACTION
Expelling a Student from School for Not Being Injected with the Tetanus Vaccine Violates
                       the Fundamental Right to Parental Choice

       228.    The preceding paragraphs are hereby realleged and incorporated herein by reference.

       229.    The United States Constitution and the New York State Constitution guarantee the

fundamental right to parental choice which cannot be infringed upon without a compelling state

interest that is implemented in the least restrictive means.

       230.    Coercing a parent to vaccinate their child by conditioning school attendance upon

the injection of a tetanus containing vaccine where the child’s parent has chosen to not administer

this product to their child infringes upon the fundamental right of parental choice.

       231.    As described in preceding paragraphs, which are incorporated herein by reference,

the compelling state interest for mandating certain vaccines for school in order to prevent student-

to-student infection is absent with regard to tetanus vaccines.

       232.    Wherefore, the portions of PHL 2164 and 10 NYCRR § 66-1.1(f) which require

vaccination for tetanus to attend school should be struck down for violating the fundamental right

to parental choice under the United States Constitution and the New York State Constitution.




                                                 65
     Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 66 of 116




                          NINETEENTH CAUSE OF ACTION
Expelling a Student from School for Not Being Injected with the Tetanus Vaccine Violates
                      the Substantive Due Process Right to Liberty

        233.    The preceding paragraphs are hereby realleged and incorporated herein by reference.

        234.    The United States Constitution and the New York State Constitution guarantee the

substantive due process right to liberty which cannot be infringed upon without a compelling state

interest that is implemented in the least restrictive means.

        235.    It is a deprivation of Plaintiff’s and her child’s substantive due process right to

liberty to coerce parents to inject her child with a liability-free product under threat of expelling

her child from school when her informed decision based on review of the existing literature

regarding this product and her intimate knowledge of her child, including the child’s medical and

familial history, is to not inject her child with this product.

        236.    As described in preceding paragraphs, which are incorporated herein by reference,

the compelling state interest for mandating certain vaccines for school in order to prevent student-

to-student infection is absent with regard to tetanus vaccine.

        237.    Wherefore, the portions of PHL 2164 and 10 NYCRR § 66-1.1(f) which require

vaccination for tetanus to attend school should be struck down for violating the fundamental right

to liberty under the United States Constitution and the New York State Constitution.

                          TWENTIETH CAUSE OF ACTION
Expelling a Student from School for Not Being Injected with the Tetanus Vaccine Violates
                       the Substantive Due Process Right to Life

        238.    The preceding paragraphs are hereby realleged and incorporated herein by reference.

        239.    Some children can die from receiving a tetanus vaccine. The research has not yet

been done to know which children are susceptible to die from this product. Administering a tetanus




                                                   66
     Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 67 of 116




vaccine could deprive a child of life. Plaintiff has concluded her child has an increased risk of

harm from the tetanus vaccine and oppose injecting this product into her child.

       240.    The United States Constitution and the New York State Constitution guarantee the

fundamental substantive due process right of life which cannot be infringed upon without a

compelling state interest that is implemented in the least restrictive means.

       241.    Conditioning school attendance upon the injection of a tetanus vaccine where the

child’s parent has chosen to not administer this product to their child, and where there is no science

to validate that their child will not die from this product, infringes upon their and the parents and

their child’s fundamental right to life.

       242.    As described in preceding paragraphs, which are incorporated herein by reference,

the compelling state interest for mandating certain vaccines for school to prevent student-to-

student transmission of infection is absent with regard to tetanus vaccine.

       243.    Wherefore, the portions of PHL 2164 and 10 NYCRR § 66-1.1(f) which require

vaccination for tetanus to attend school should be struck down for violating the fundamental right

to life under the United States Constitution and the New York State Constitution.

                        TWENTY-FIRST CAUSE OF ACTION
Expelling a Student from School for Not Being Injected with the Tetanus Vaccine Violates
                  the Fundamental Right to Free Exercise of Religion

       244.    The preceding paragraphs are hereby realleged and incorporated herein by reference.

       245.    The United States Constitution and the New York State Constitution guarantee the

fundamental right to free exercise of religion which cannot be infringed upon without a compelling

state interest that is implemented in the least restrictive means.

       246.    The research has not yet been done to know which children are susceptible to

serious injured or death from this product. Plaintiff’s informed assessment is that the risk of



                                                  67
     Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 68 of 116




serious injury or death from this product to her child is greater than the risk of serious injury or

death from tetanus and hence administering this product to her child violates their religious beliefs.

       247.     As described in preceding paragraphs, which are incorporated herein by reference,

the compelling state interest for mandating certain vaccines for school to prevent student-to-

student infection is absent with regard to tetanus vaccine.

       248.     Wherefore, the portions of PHL 2164 and 10 NYCRR § 66-1.1(f) which require

vaccination for tetanus to attend school should be struck down for violating the fundamental right

to free exercise of religion under the United States Constitution and the New York State

Constitution.

                       TWENTY-SECOND CAUSE OF ACTION
Expelling a Student from School for Not Being Injected with the Tetanus Vaccine Violates
                              the Right to an Education

       249.     The preceding paragraphs are hereby realleged and incorporated herein by reference.

       250.     The New York State Constitution at Article XI guarantees a right to an education.

       251.     Conditioning school attendance upon the injection of a tetanus vaccine, when the

Plaintiff has made the informed and constitutionally-protected decision to not vaccinate her child

with an additional dose of a tetanus containing vaccine, violates Plaintiff’s and her child’s right

under the New York State Constitution to obtain an education.

       252.     As described in preceding paragraphs, which are incorporated herein by reference,

the compelling state interest for mandating certain vaccines for school to prevent student-to-

student infection is absent with regard to tetanus vaccine.

       253.     Wherefore, the portions of PHL 2164 and 10 NYCRR § 66-1.1(f) which require

vaccination for tetanus to attend school should be struck down for violating the right to an

education under the New York State Constitution.



                                                 68
     Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 69 of 116




                        TWENTY-THIRD CAUSE OF ACTION
Expelling a Student From School for Not Being Injected With the Tetanus Vaccine Violates
 Fundamental Right to Bodily Integrity, Informed Consent, Parental Choice, Substantive
  Due Process Right to Liberty, Substantive Due Process Right to Life, Free Exercise of
                         Religion, and the Right to an Education

        254.    The preceding paragraphs are hereby realleged and incorporated herein by reference.

        255.    To the extent the impingement upon multiple constitutional rights, as opposed to

any one right individually, heightens the compelling state interest required to infringe on these

rights, the allegations pled in the SIXTEENTH through TWENTY-SECOND CAUSES OF

ACTION are hereby pled collectively as if fully set forth herein.

                        TWENTY-FOURTH CAUSE OF ACTION
    Expelling a Student from School for Not Being Injected with the Diphtheria Vaccine
                    Violates the Fundamental Right to Bodily Integrity

        256.    The preceding paragraphs are hereby realleged and incorporated herein by reference.

        257.    The United States Constitution and the New York State Constitution guarantee the

fundamental right to bodily integrity. That right cannot be infringed upon without a compelling

state interest that is implemented in the least restrictive means.

        258.    Plaintiff is fully competent and able to make decisions based on the best interests

of her child. Based on her intimate knowledge of her child, including her child’s individual

medical and familial histories, and their knowledge regarding the diphtheria vaccine, Plaintiff and

her child do not want another dose of a diphtheria-containing vaccine injected into her body.

        259.    PHL 2164 and 10 NYCRR § 66-1.1(f) prohibit a student from attending school in

New York without receiving a certain number of doses of diphtheria-containing vaccine. 5




5
  Prior to the sixth grade, a student is required to have between three and five doses to attend school
(depending on age of administration). Between sixth grade but before eighteen years of age, a student is
required to have three doses to attend school. A student eighteen years or age or older is not required to
have any doses to attend school.

                                                   69
     Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 70 of 116




       260.     Conditioning school attendance upon the injection of a diphtheria vaccine into a

child’s body, when the child and the child’s parents object to this injection, infringes upon the

fundamental right to bodily integrity.

       261.     Prior court decisions have found that a compelling state interest to prevent the

spread of an infection from student-to-student can trample on certain constitutional rights in certain

situations. This compelling state interest is absent with regard to vaccination for diphtheria since

this vaccine does not prevent person-to-person transmission of diphtheria because it only creates

antibodies to a toxin released by the diphtheria bacteria but does not generate any antibodies to the

diphtheria bacteria itself. See, e.g., American Journal of Diseases of Children (1972) https://www.

ncbi.nlm.nih.gov/pubmed/5026197 (“Diphtheria toxoid helps prevent symptomatic disease but

does not prevent the carrier state nor stop the spread of infection.”).

       262.     The diphtheria bacteria can sometimes cause clinical symptoms when it releases a

particular toxin. The diphtheria vaccine contains a modified form of this toxin. The diphtheria

vaccine does not contain any portion of the diphtheria bacteria itself. This vaccine therefore does

not generate any antibodies that would target the diphtheria bacteria. It only generates antibodies

against a toxin sometimes released by these bacteria. The diphtheria vaccine therefore does not

prevent carriage and transmission of the diphtheria bacteria from person-to-person. Id. (“[T]here

is no difference in the risk of diphtheria acquisition among those with full, lapsed, inadequate, and

no immunizations. … [D]iphtheria outbreaks have been described in populations with as much

as 94% of the people being previously immunized. These outbreaks, the known importance of

carriers in the spread of diphtheria, and the demonstrated failure of toxoid to prevent the carrier

state lead us to conclude that the concept of herd immunity is not applicable in the prevention of

diphtheria.”)



                                                  70
     Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 71 of 116




       263.    According to the CDC, Diphtheria continues to circulate in the United States. After

six doses of diphtheria vaccine, the immunity wanes rapidly such that adults are, according to the

CDC, supposed to receive a diphtheria booster every ten years over their entire lifetime (https://

www.cdc.gov/vaccines/schedules/hcp/imz/adult.html; https://www.health.ny.gov/publications/23

91.pdf ), yet 40% of adults do not obtain these boosters (https://www.cdc.gov/vaccines/imz-man

agers/coverage/adultvaxview/pubs-resources/NHIS-2016.html#tetanus) and even 16% of children

do not have four or more doses (https://www.cdc.gov/vaccines/pubs/pinkbook/downloads/

appendices/e/coverage-levels.pdf). Nonetheless, despite continuing to circulate, there have only

been 2 clinical cases (meaning, manifesting toxin induced symptoms) of diphtheria in the last

fifteen years in the United States. This may reflect the extensive literature which supports that the

production or deleterious action of the diphtheria toxin is counteracted by iron, vitamin C, and

vitamin B3, and deficiencies of these vitamins and minerals have mostly been eliminated in

developed countries.    (https://www.ncbi.nlm.nih.gov/pubmed/2151460; https://www.ncbi.nlm.

nih.gov/pubmed/7830565; https://www.ncbi.nlm.nih.gov/pubmed/4326212; https://www.ncbi.

nlm.nih.gov/pubmed/189004).

       264.    For example, scarlet fever – which, like diphtheria, is the result of another

bacterium (Group A Streptococcus) releasing a symptom-producing toxin upon being lysogenized

by an appropriate virus – was once a dreaded childhood disease and gradually disappeared in sync

with the disappearance of diphtheria, despite the fact that no vaccine was ever successfully

developed for scarlet fever. Numerous serious and intensive attempts to develop a vaccine for

scarlet fever were unsuccessful and hence it is not listed as part of the CDC and NYSDOH’s

current vaccine schedule, nor is any pharmaceutical company selling this vaccine to a captive

market of 78 million American children without risk of financial liability for injuries.



                                                 71
     Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 72 of 116




        265.   The value of the diphtheria vaccine in developed countries like the United States

where serious nutritional deficiencies are now rare is questionable. But even if it that were not so,

this vaccine does not prevent a person from becoming colonized and transmitting diphtheria as it

only produces antibodies to a toxin released by the diphtheria bacteria and does not produce any

antibodies to the diphtheria bacteria itself. A person vaccinated for diphtheria can become infected

with and transmit diphtheria bacteria.

        266.   Expelling a child from school is also not the least restrictive means because there

were effectively no cases in New York both before and after requiring the diphtheria vaccine to

attend school in New York State, making it clear that preventing diphtheria had already been

achieved without needing to expel all students in New York State from school who have not

received this product.

        267.   Wherefore, the portions of PHL 2164 and 10 NYCRR § 66-1.1(f) which require

vaccination for diphtheria to attend school should be struck down for violating the right to bodily

integrity.

                          TWENTY-FIFTH CAUSE OF ACTION
    Expelling a Student from School for Not Being Injected with the Diphtheria Vaccine
                   Violates the Fundamental Right to Informed Consent

        268.   The preceding paragraphs are hereby realleged and incorporated herein by reference.

        269.   The United States Constitution and the New York State Constitution guarantee the

fundamental right to informed consent prior to administering a medical procedure. This right

cannot be infringed upon without a compelling state interest that is implemented in the least

restrictive means.

        270.   Informed consent requires that an individual be informed of the risks and benefits

of a medical procedure and then be provided the uncoerced discretion to decide whether to consent



                                                 72
     Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 73 of 116




to the medical procedure. Plaintiff has reviewed the risks and benefits of the diphtheria vaccine

and based on that review and their intimate knowledge of her child, including her child’s medical

and family history, cannot consent to injecting this product into her child.

       271.     Conditioning school attendance upon the injection of a diphtheria vaccine where

the child’s parent has made an informed decision to not administer this product to their child

infringes upon the fundamental right to informed consent.

       272.     As described in preceding paragraphs, which are incorporated herein by reference,

the compelling state interest for mandating certain vaccines for school in order to prevent student-

to-student infection is absent with regard to the diphtheria vaccine.

       273.     Wherefore, the portions of PHL 2164 and 10 NYCRR § 66-1.1(f) which require

vaccination for diphtheria to attend school should be struck down for violating the fundamental

right to informed consent under the United States Constitution and the New York State

Constitution.

                          TWENTY-SIXTH CAUSE OF ACTION
    Expelling a Student from School for Not Being Injected with the Diphtheria Vaccine
                    Violates the Fundamental Right to Parental Choice

       274.     The preceding paragraphs are hereby realleged and incorporated herein by reference.

       275.     The United States Constitution and the New York State Constitution guarantee the

fundamental right to parental choice which cannot be infringed upon without a compelling state

interest that is implemented in the least restrictive means.

       276.     Coercing a parent to vaccinate their child by conditioning school attendance upon

the injection of a diphtheria-containing vaccine where the child’s parent has chosen to not

administer this product to their child infringes upon the fundamental right of parental choice.




                                                 73
     Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 74 of 116




        277.    As described in preceding paragraphs, which are incorporated herein by reference,

the compelling state interest for mandating certain vaccines for school in order to prevent student-

to-student infection is absent with regard to the diphtheria vaccine.

        278.    Wherefore, the portions of PHL 2164 and 10 NYCRR § 66-1.1(f) which require

vaccination for diphtheria to attend school should be struck down for violating the fundamental

right to parental choice under the United States Constitution and the New York State Constitution.

                       TWENTY-SEVENTH CAUSE OF ACTION
    Expelling a Student from School for Not Being Injected with the Diphtheria Vaccine
                   Violates the Substantive Due Process Right to Liberty

        279.    The preceding paragraphs are hereby realleged and incorporated herein by reference.

        280.    The United States Constitution and the New York State Constitution guarantee the

substantive due process right to liberty which cannot be infringed upon without a compelling state

interest that is implemented in the least restrictive means.

        281.    It is a deprivation of Plaintiff’s and her child’s substantive due process right to

liberty to be coerced, under threat of expelling the child from school, to inject her child with a

liability-free product when her informed decision based on review of the existing literature

regarding this product and her intimate knowledge of her child, including the child’s medical and

familial history, is to not inject her child with this product.

        282.    As described in preceding paragraphs, which are incorporated herein by reference,

the compelling state interest for mandating certain vaccines for school to prevent student-to-

student infection is absent with regard to the diphtheria vaccine.

        283.    Wherefore, the portions of PHL 2164 and 10 NYCRR § 66-1.1(f) which require

vaccination for diphtheria to attend school should be struck down for violating the fundamental

right to liberty under the United States Constitution and the New York State Constitution.



                                                   74
     Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 75 of 116




                        TWENTY-EIGHTH CAUSE OF ACTION
    Expelling a Student from School for Not Being Injected with the Diphtheria Vaccine
                    Violates the Substantive Due Process Right to Life

       284.    The preceding paragraphs are hereby realleged and incorporated herein by reference.

       285.    The United States Constitution and the New York State Constitution guarantee the

fundamental substantive due process right of life which cannot be infringed upon without a

compelling state interest that is implemented in the least restrictive means.

       286.    The diphtheria vaccine can cause some children to die as a result of receiving this

product. The research has not yet been done to know which children are susceptible to die from

this product. Administering the diphtheria vaccine can deprive a child of life. Plaintiff has

concluded that her child has a heightened risk of serious injury from this product.

       287.    Conditioning school attendance upon the injection of a diphtheria vaccine where

the child’s parent has chosen to not administer this product to their child, and where there is no

science to validate that their child will not die from this product, infringes upon the parents and

their child’s fundamental right to life.

       288.    As described in preceding paragraphs, which are incorporated herein by reference,

the compelling state interest for mandating certain vaccines for school in order to prevent student-

to-student infection is absent with regard to the diphtheria vaccine.

       289.    Wherefore, the portions of PHL 2164 and 10 NYCRR § 66-1.1(f) which require

vaccination for diphtheria to attend school should be struck down for violating the fundamental

right to life under the United States Constitution and the New York State Constitution.




                                                 75
     Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 76 of 116




                          TWENTY-NINTH CAUSE OF ACTION
    Expelling a Student from School for Not Being Injected with the Diphtheria Vaccine
                Violates the Fundamental Right to Free Exercise of Religion

       290.     The preceding paragraphs are hereby realleged and incorporated herein by reference.

       291.     The United States Constitution and the New York State Constitution guarantee the

fundamental right to free exercise of religion which cannot be infringed upon without a compelling

state interest that is implemented in the least restrictive means.

       292.     The research has not yet been done to know which children are susceptible to

serious injury or death from this product. Plaintiff’s informed assessment is that the risk of serious

injury or death from this product to her child is greater than the risk of serious injury or death from

tetanus, and hence administering this product to her child violates her religious beliefs.

       293.     As described in preceding paragraphs, which are incorporated herein by reference,

the compelling state interest for mandating certain vaccines for school in order to prevent student-

to-student infection is absent with regard to the diphtheria vaccine.

       294.     Wherefore, the portions of PHL 2164 and 10 NYCRR § 66-1.1(f) which require

vaccination for diphtheria to attend school should be struck down for violating the fundamental

right to free exercise of religion under the United States Constitution and the New York State

Constitution.

                           THIRTIETH CAUSE OF ACTION
    Expelling a Student from School for Not Being Injected with the Diphtheria Vaccine
                            Violates the Right to an Education

       295.     The preceding paragraphs are hereby realleged and incorporated herein by reference.

       296.     The New York State Constitution at Article XI guarantees a right to an education.

       297.     Conditioning school attendance upon the injection of a tetanus vaccine, when the

Plaintiff has made the informed and constitutionally-protected decision to not vaccinate her child



                                                  76
     Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 77 of 116




with an additional dose of a diphtheria-containing vaccine, violates Plaintiff’s and her child’s right

under the New York State Constitution to obtain an education.

       298.    As described in preceding paragraphs, which are incorporated herein by reference,

the compelling state interest for mandating certain vaccines for school in order to prevent student-

to-student infection is absent with regard to the diphtheria vaccine.

       299.    Wherefore, the portions of PHL 2164 and 10 NYCRR § 66-1.1(f) which require

vaccination for diphtheria to attend school should be struck down for violating the right to an

education under the New York State Constitution.

                          THIRTY-FIRST CAUSE OF ACTION
   Expelling a Student from School for Not Being Injected With the Diphtheria Vaccine
    Violates Fundamental Right to Bodily Integrity, Informed Consent, Parental Choice,
   Substantive Due Process Right to Liberty, Substantive Due Process Right to Life, Free
                   Exercise of Religion, and the Right to an Education

       300.    The preceding paragraphs are hereby realleged and incorporated herein by reference.

       301.    To the extent the impingement upon multiple constitutional rights, as opposed to

any one right individually, heightens the compelling state interest required to infringe on these

rights, the allegations pled in the TWENTY-FOURTH through THIRTIETH CAUSES OF

ACTION are hereby pled collectively as if fully set forth herein.

                        THIRTY-SECOND CAUSE OF ACTION
Expelling a Student from School for Not Being Injected with the Polio Vaccine Violates the
                         Fundamental Right to Bodily Integrity

       302.    The preceding paragraphs are hereby realleged and incorporated herein by reference.

       303.    The United States Constitution and the New York State Constitution guarantee the

fundamental right to bodily integrity. That right cannot be infringed upon without a compelling

state interest that is implemented in the least restrictive means.




                                                  77
     Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 78 of 116




        304.    Plaintiff is fully competent and able to make decisions based on the best interests

of her child. Based on her intimate knowledge of her child, including her child’s individual

medical and familial histories, and their knowledge regarding the polio vaccine, Plaintiff and her

child do not want another dose of a polio vaccine injected into her body.

        305.    PHL 2164 and 10 NYCRR § 66-1.1(f) prohibit a student from attending school in

New York without receiving a certain number of doses of the polio vaccine. 6

        306.    Conditioning school attendance upon the injection of a polio vaccine into a child’s

body, when the child and the child’s parents object to this injection, infringes upon the fundamental

right to bodily integrity.

        307.    Prior court decisions have found that a compelling state interest to prevent the

spread of an infection from student-to-student can trample on certain constitutional rights in certain

situations. This compelling state interest is absent with regard to vaccination for polio since the

only polio vaccine currently used in the United States, the IPV vaccine, does not prevent becoming

infected with and transmitting polio. It only affords potentially personal protection against

paralytic polio.

        308.    This is because polio virus proliferates in the intestines and is transmitted through

fecal to oral contamination, but IPV generates antibodies in the blood, not in the intestinal tract.

See http://polioeradication.org/polio-today/polio-prevention/the-vaccines/ipv/ (“IPV induces very

low levels of immunity in the intestine. As a result, when a person immunized with IPV is infected

with wild poliovirus, the virus can still multiply inside the intestines and be shed in the feces … IPV

does not stop transmission of the virus.”) Because IPV does not prevent infection from student-to-



6
  Prior to the kindergarten grade, a student is required to have three doses to attend school. Before
kindergarten (depending on age of administration), a student is required to obtain a fourth dose of IPV. A
student eighteen years or age or older is not required to have any doses to attend school.

                                                   78
     Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 79 of 116




student, Defendants again cannot rely on their desire to control infection as a means to create the

necessary compelling state interest to deny Plaintiff and her child’s constitutionally-protected

rights.

          309.   Expelling a child from school is also not the least restrictive means because there

were effectively no cases in New York in the year before and after requiring the polio vaccine to

attend school in New York State, making it clear that preventing polio had already been achieved

without needing to expel all students in New York State from school who have not received this

product.

          310.   Wherefore, the portions of PHL 2164 and 10 NYCRR § 66-1.1(f) which require

vaccination for polio to attend school should be struck down for violating the right to bodily

integrity.

                        THIRTY-THIRD CAUSE OF ACTION
Expelling a Student from School for Not Being Injected with the Polio Vaccine Violates the
                        Fundamental Right to Informed Consent

          311.   The preceding paragraphs are hereby realleged and incorporated herein by reference.

          312.   The United States Constitution and the New York State Constitution guarantee the

fundamental right to informed consent prior to administering a medical procedure. This right

cannot be infringed upon without a compelling state interest that is implemented in the least

restrictive means.

          313.   Informed consent requires that an individual be informed of the risks and benefits

of a medical procedure and then be provided the uncoerced discretion to decide whether to consent

to the medical procedure. Plaintiff has reviewed the risks and benefits of the polio vaccine and

based on that review and their intimate knowledge of her child, including her child’s medical and

family history, cannot consent to injecting this product into her child.



                                                 79
     Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 80 of 116




       314.    Conditioning school attendance upon the injection of a polio vaccine where the

child’s parent has made an informed decision to not administer this product to their child infringes

upon the fundamental right to informed consent.

       315.    As described in preceding paragraphs, which are incorporated herein by reference,

the compelling state interest for mandating certain vaccines for school in order to prevent student-

to-student infection is absent with regard to the polio vaccine.

       316.    Wherefore, the portions of PHL 2164 and 10 NYCRR § 66-1.1(f) which require

vaccination for polio to attend school should be struck down for violating the fundamental right to

informed consent under the United States Constitution and the New York State Constitution.

                       THIRTY-FOURTH CAUSE OF ACTION
Expelling a Student from School for Not Being Injected with the Polio Vaccine Violates the
                         Fundamental Right to Parental Choice

       317.    The preceding paragraphs are hereby realleged and incorporated herein by reference.

       318.    The United States Constitution and the New York State Constitution guarantee the

fundamental right to parental choice which cannot be infringed upon without a compelling state

interest that is implemented in the least restrictive means.

       319.    Coercing a parent to vaccinate their child by conditioning school attendance upon

the injection of a polio-containing vaccine where the child’s parent has chosen to not administer

this product to their child infringes upon the fundamental right of parental choice.

       320.    As described in preceding paragraphs, which are incorporated herein by reference,

the compelling state interest for mandating certain vaccines for school in order to prevent student-

to-student infection is absent with regard to the polio vaccine.




                                                 80
     Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 81 of 116




        321.    Wherefore, the portions of PHL 2164 and 10 NYCRR § 66-1.1(f) which require

vaccination for polio to attend school should be struck down for violating the fundamental right to

parental choice under the United States Constitution and the New York State Constitution.

                         THIRTY-FIFTH CAUSE OF ACTION
Expelling a Student from School for Not Being Injected with the Polio Vaccine Violates the
                        Substantive Due Process Right to Liberty

        322.    The preceding paragraphs are hereby realleged and incorporated herein by reference.

        323.    The United States Constitution and the New York State Constitution guarantee the

substantive due process right to liberty which cannot be infringed upon without a compelling state

interest that is implemented in the least restrictive means.

        324.    It is a deprivation of Plaintiff’s and her child’s substantive due process right to

liberty to be coerced, under threat of expelling the child from school, to inject her child with a

liability-free product when her informed decision based on review of the existing literature

regarding this product and her intimate knowledge of her child, including the child’s medical and

familial history, is to not inject her child with this product.

        325.    As described in preceding paragraphs, which are incorporated herein by reference,

the compelling state interest for mandating certain vaccines for school to prevent student-to-

student infection is absent with regard to the polio vaccine.

        326.    Wherefore, the portions of PHL 2164 and 10 NYCRR § 66-1.1(f) which require

vaccination for polio to attend school should be struck down for violating the fundamental right to

liberty under the United States Constitution and the New York State Constitution.




                                                   81
     Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 82 of 116




                        THIRTY-SIXTH CAUSE OF ACTION
Expelling a Student from School for Not Being Injected with the Polio Vaccine Violates the
                         Substantive Due Process Right to Life

        327.    The preceding paragraphs are hereby realleged and incorporated herein by reference.

        328.    The United States Constitution and the New York State Constitution guarantee the

fundamental substantive due process right of life which cannot be infringed upon without a

compelling state interest that is implemented in the least restrictive means.

        329.    The polio vaccine can cause some children to die as a result of receiving this

product. The research has not yet been done to know which children are susceptible to die from

this product. Administering the polio vaccine can deprive a child of life. Plaintiff has concluded

that her child has a heightened risk of serious injury from this product.

        330.    Conditioning school attendance upon the injection of a polio vaccine where the

child’s parent has chosen to not administer this product to their child, and where there is no science

to validate that their child will not die from this product, infringes upon the parents and their child’s

fundamental right to life.

        331.    As described in preceding paragraphs, which are incorporated herein by reference,

the compelling state interest for mandating certain vaccines for school in order to prevent student-

to-student infection is absent with regard to the polio vaccine.

        332.    Wherefore, the portions of PHL 2164 and 10 NYCRR § 66-1.1(f) which require

vaccination for polio to attend school should be struck down for violating the fundamental right to

life under the United States Constitution and the New York State Constitution.




                                                   82
     Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 83 of 116




                       THIRTY-SEVENTH CAUSE OF ACTION
Expelling a Student from School for Not Being Injected with the Polio Vaccine Violates the
                     Fundamental Right to Free Exercise of Religion

       333.    The preceding paragraphs are hereby realleged and incorporated herein by reference.

       334.    The United States Constitution and the New York State Constitution guarantee the

fundamental right to free exercise of religion which cannot be infringed upon without a compelling

state interest that is implemented in the least restrictive means.

       335.    The research has not yet been done to know which children are susceptible to

serious injury or death from this product. Plaintiff’s informed assessment is that the risk of serious

injury or death from this product to her child is greater than the risk of serious injury or death from

tetanus, and hence administering this product to her child violates her religious beliefs.

       336.    As described in preceding paragraphs, which are incorporated herein by reference,

the compelling state interest for mandating certain vaccines for school in order to prevent student-

to-student infection is absent with regard to the polio vaccine.

       337.    Wherefore, the portions of PHL 2164 and 10 NYCRR § 66-1.1(f) which require

vaccination for polio to attend school should be struck down for violating the fundamental right to

free exercise of religion under the United States Constitution and the New York State Constitution.

                        THIRTY-EIGHTH CAUSE OF ACTION
Expelling a Student from School for Not Being Injected with the Polio Vaccine Violates the
                                 Right to an Education

       338.    The preceding paragraphs are hereby realleged and incorporated herein by reference.

       339.    The New York State Constitution at Article XI guarantees a right to an education.

       340.    Conditioning school attendance upon the injection of a polio vaccine, when the

Plaintiff has made the informed and constitutionally-protected decision to not vaccinate her child




                                                  83
     Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 84 of 116




with an additional dose of a polio, violates Plaintiff’s and her child’s right under the New York

State Constitution to obtain an education.

       341.    As described in preceding paragraphs, which are incorporated herein by reference,

the compelling state interest for mandating certain vaccines for school in order to prevent student-

to-student infection is absent with regard to the polio vaccine.

       342.    Wherefore, the portions of PHL 2164 and 10 NYCRR § 66-1.1(f) which require

vaccination for polio to attend school should be struck down for violating the right to an education

under the New York State Constitution.

                        THIRTY-NINTH CAUSE OF ACTION
 Expelling a Student From School for Not Being Injected With the Polio Vaccine Violates
 Fundamental Right to Bodily Integrity, Informed Consent, Parental Choice, Substantive
  Due Process Right to Liberty, Substantive Due Process Right to Life, Free Exercise of
                        Religion, and the Right to an Education

       343.    The preceding paragraphs are hereby realleged and incorporated herein by reference.

       344.    To the extent the impingement upon multiple constitutional rights, as opposed to

any one right individually, heightens the compelling state interest required to infringe on these

rights, the allegations pled in the THIRTY-SECOND through THIRTY-EIGHTH CAUSES OF

ACTION are hereby pled collectively as if fully set forth herein.

                            FORTIETH CAUSE OF ACTION
 Requiring Injection of Between 3,515 and 9,000 Micrograms of Aluminum Adjuvant into
  the Body in Order to Attend School Violates the Fundamental Right to Bodily Integrity

       345.    The preceding paragraphs are hereby realleged and incorporated herein by reference.

       346.    The United States Constitution and the New York State Constitution guarantee the

fundamental right to bodily integrity. That right cannot be infringed upon without a compelling

state interest that is implemented in the least restrictive means. Plaintiff opposes injecting her

child with the 3,515 mcg to 9,000 mcg of aluminum adjuvant contained in the five doses of DTaP



                                                 84
     Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 85 of 116




and one dose of Tdap required by PHL § 2164 and 10 NYCRR § 66-1.1(f) to attend school.

Requiring injection of this neuro-and-cyto-toxic substance into her child’s body in order for her

child to attend school over Plaintiff’s informed decision violates Plaintiff’s and her child’s

fundamental right to bodily integrity.

       347.    PHL§ 2164 and 10 NYCRR § 66-1.1(f) prohibit a student from attending school in

New York without receiving five doses of DTaP and one dose of Tdap, or an appropriate number

of catch-up doses.

       348.    Depending on which brand of DTaP and Tdap are used for the six doses of

DTaP/Tdap required for school under New York State law, a child will be administered between

3,515 mcg and 9,000 mcg of aluminum adjuvant from these products.

       349.    The following chart lists the amount of aluminum adjuvant, either aluminum

hydroxide or aluminum phosphate, in each vaccine dose:

       Type          Product              Manufacturer          mcg per        Adjuvant
                                                                 dose
      DTaP       Infanrix           GSK                          625           aluminum
                                                                               hydroxide
      DTaP       Daptacel           Sanofi                       1,500         aluminum
                                                                               phosphate
       Tdap      Adacel             Sanofi                       1,500         aluminum
                                                                               phosphate
       Tdap      Boostrix           GSK                           390          aluminum
                                                                               hydroxide
        DT       DT                 Sanofi                       1,500         aluminum
                                                                               phosphate
        Td       Tenivac            Sanofi                       1,500         aluminum
                                                                               phosphate

       350.    All of the tetanus, diphtheria, and pertussis vaccines required for school in New

York are injected into muscle tissue. These products introduce foreign proteins into the body in

order to create an immune response, which in turn is intended to generate antibodies. However,



                                               85
     Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 86 of 116




none of these vaccines contain live bacteria which would elicit an immune response by replicating

and causing cellular death.

       351.    Instead, the pertussis vaccine contains a tiny portion of isolated pertussis bacterial

proteins and modified pertussis toxin and the tetanus and diphtheria vaccines contain only a

modified toxin released by these bacteria (typically inactivated with a treatment of formalin or

formaldehyde). Injecting these bacterial proteins and modified toxins, with nothing more, would

produce a weak or non-existent immune response.

       352.    Therefore, vaccines also contain an “adjuvant,” a chemical substance intended to

generate a significant sustained immune response. The intent is to “trick” the immune system into

treating the poorly immunogenic (i.e., ability to provoke an immune response) biological matter

in the vaccines into appearing dangerous in order to provoke an immune response. Adjuvants in

the DTaP and Tdap vaccines required for school in New York contain either aluminum hydroxide

or aluminum phosphate, referred to as “aluminum adjuvants.”

       353.    The pertussis proteins and modified pieces of toxin from tetanus and diphtheria are

absorbed onto the pieces of aluminum adjuvant. In each vaccine dose of DTaP and Tdap, there

are tens of thousands of particles of aluminum adjuvant. Each of these tens of thousands of

particles is typically between approximately .1 and 1 micron in size – relatively large in the world

of small particles. To provide a sense of scale, a single ion of aluminum (denoted as Al3+) has a

radius that is around 2,000 times smaller than the radius of a single micron of aluminum adjuvant.

       354.    Because aluminum adjuvant particles are cytotoxic, they cause (as they are

designed to do) cellular death at the injection site in the muscle tissue. This cellular death is what

causes an initial immune response at the injection site. Macrophages (Greek for “big eater”) and




                                                 86
     Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 87 of 116




other immune cells flood into the injection site. Macrophages then engulf the aluminum adjuvant

particles and antigens which are bound to the macrophages.

       355.    These macrophages then travel to sites within the immune system, including lymph

nodes. At these sites, the macrophages present the antigens to lymphocytes (b-cells and t-cells)

in order to stimulate production of antibodies to these antigens.

       356.    The aluminum adjuvant particles, which are bio persistent and cannot be

metabolized or destroyed by immune cells, are then carried by those macrophages to other organs

in the body, notably brain tissue, and deposit the aluminum adjuvant particles in these organs.

Numerous studies demonstrate that injection of aluminum adjuvant increases brain aluminum

content. For example, in one study, a dosage of 200 mcg/kg of aluminum adjuvant caused a 50-

fold increase in brain aluminum content in mice. These measurements were performed 6 months

after final injection reflecting that these aluminum particles remained in the brain. Another study

found accumulation of aluminum adjuvant in the brain of mice up to one year after injection.

       357.    Aluminum ingested in the diet has very low oral absorption and is in a solubilized,

Al3+ ionic form (not particulate form). In ionic form, aluminum is (mostly) excluded from the

brain by the blood-brain barrier and can be excreted through the kidneys. These defenses are

adequate for protecting the brain from natural levels of aluminum exposure. However, these

protective mechanisms are unable to protect the brain from injected aluminum adjuvant particles.

Aluminum adjuvant particles are too large to be removed by the kidneys, and are carried into the

brain by macrophages, either across the blood-brain barrier or through lymphatic vessels leading

into the brain. Several studies include images of aluminum particles in the brain tissue of various

kinds of animals following vaccination, as well as images of aluminum particles in the brains of

deceases humans who had neurological deficits.



                                                87
     Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 88 of 116




       358.    Aluminum adjuvant in the brain can cause a release of interleukin IL-6 and

microglial activation, which dozens of studies show can lead to neurological deficits. A number

of studies have specifically shown that aluminum adjuvant injections in mice cause adverse effects

at vaccine-relevant dosages.     These include deficits in learning and memory, deficits in

neuromuscular strength and function, and changes in locomotor activity and/or gait.

       359.    FDA regulations require that an “adjuvant shall not be introduced into a product

unless there is satisfactory evidence that it does not affect adversely the safety or potency of the

product” and that the

               amount of aluminum in the recommended individual dose of a
               biological product [which included vaccines] shall not exceed: (1)
               0.85 milligrams if determined by assay; (2) 1.14 milligrams if
               determined by calculation on the basis of the amount of aluminum
               compound added; or (3) 1.25 milligrams determined by assay
               provided that data demonstrating that the amount of aluminum used
               is safe.

21 CFR 610.15(a). Despite this regulatory requirement, and the robust and repeatedly replicated

science reflecting the dangers of injecting aluminum adjuvant, neither the FDA, CDC nor NIH has

been able to produce a single study to support the safety of injecting aluminum adjuvant into the

human body at any level, including the amount from one or more doses of DTaP/Tdap vaccine.

       360.    For example, the following Freedom of Information Act request was sent to the

FDA:

               Copies of any human or animal studies involving the
               subcutaneous or intramuscular injection of aluminum adjuvant
               relied upon by the FDA to establish the safety of injecting
               infants and children with aluminum hydroxide, aluminum
               phosphate or amorphous aluminum hydroxyphosphate sulfate.

The same demand was also sent to the CDC and NIH, and the response received to-date has been

that they do not have any studies responsive to this FOIA request.



                                                88
     Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 89 of 116




       361.    The FDA did not even have a single study to produce in response to the following

requests:

               1. Copies of the studies relied upon by the FDA to support that
               aluminum adjuvant used in biological products does not
               adversely affect the safety of these products. NOTE: This tracks
               the language used in https://www.accessdata.fda.gov/scripts/
               cdrh/cfdocs/cfcfr/CFRSearch.cfm?fr=610.15

               2. Copies of the studies relied upon by the FDA when adopting
               its regulation at 21 C.F.R. 610.15 that the “amount of aluminum
               in the recommended individual dose of a biological product shall
               not exceed: (1) 0.85 milligrams if determined by assay; (2) 1.14
               milligrams if determined by calculation on the basis of the
               amount of aluminum compound added; or (3) 1.25 milligrams
               determined by assay.”

       362.    Wherefore, the portions of PHL § 2164 and 10 NYCRR § 66-1.1(f) which require

injection of aluminum adjuvant to attend school should be struck down for violating the right to

bodily integrity.

                          FORTY-FIRST CAUSE OF ACTION
 Requiring Injection of Between 3,515 and 9,000 Micrograms of Aluminum Adjuvant into
 the Body in Order to Attend School Violates the Fundamental Right to Informed Consent

       363.    The preceding paragraphs are hereby realleged and incorporated herein by reference.

       364.    The United States Constitution and the New York State Constitution guarantee the

fundamental right to informed consent prior to administering a medical procedure. This right

cannot be infringed upon without a compelling state interest that is implemented in the least

restrictive means. Based on Plaintiff’s review of the available literature regarding aluminum

adjuvants contained in the DTaP/Tdap vaccines, Plaintiff opposes injecting her child with the

between 3,515 mcg and 9,000 mcg of aluminum adjuvant contained in the five doses of DTaP and

one dose of Tdap required by PHL § 2164 and 10 NYCRR § 66-1.1(f) to attend school. Requiring

injection of this neuro-and-cyto-toxic substance into her child in order to attend school over



                                               89
     Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 90 of 116




Plaintiff’s informed decision violates Plaintiff’s and her child’s fundamental right to informed

consent.

          365.   As described in preceding paragraphs, which are incorporated herein by reference,

tens of thousands of pieces of aluminum adjuvant in each dose of DTaP/Tdap are taken up by

macrophages at the injection site for these products, deposited by the macrophages into the tissue

of various organs in the body, most notably brain tissue, and therein can cause neurological

dysfunction and disorders.

          366.   Wherefore, the portions of PHL 2164 and 10 NYCRR § 66-1.1(f) which requires

injection of aluminum adjuvant to attend school should be struck down for violating the

fundamental right to informed consent under the United States Constitution and the New York

State Constitution.

                         FORTY-SECOND CAUSE OF ACTION
 Requiring Injection of Between 3,515 and 9,000 Micrograms of Aluminum Adjuvant into
 the Body in Order to Attend School Violates the Fundamental Right to Parental Choice

          367.   The preceding paragraphs are hereby realleged and incorporated herein by reference.

          368.   The United States Constitution and the New York State Constitution guarantee the

fundamental right to parental choice which cannot be infringed upon without a compelling state

interest that is implemented in the least restrictive means. Plaintiff is fully competent and able to

make decisions based on the best interests of her child. Plaintiff opposes injecting her child with

the between 3,515 mcg and 9,000 mcg of aluminum adjuvant contained in the five doses of DTaP

and one dose of Tdap required by PHL 2164 and 10 NYCRR § 66-1.1(f) to attend school.

Requiring injection of this neuro-and-cyto-toxic substance into her child in order to attend school

over Plaintiff’s informed decision violates Plaintiff’s and her child’s fundamental right to parental

choice.



                                                 90
     Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 91 of 116




       369.    As described in preceding paragraphs, which are incorporated herein by reference,

tens of thousands of pieces of aluminum adjuvant in each dose of DTaP/Tdap are taken up by

macrophages at the injection site for these products, deposited by the macrophages into the tissue

of various organs in the body, most notably brain tissue, and therein can cause neurological

dysfunction and disorders.

       370.    Wherefore, the portions of PHL § 2164 and 10 NYCRR § 66-1.1(f) which requires

injection of aluminum adjuvant to attend school should be struck down for violating the fundamental

right to parental choice under the United States Constitution and the New York State Constitution.

                          FORTY-THIRD CAUSE OF ACTION
 Requiring Injection of Between 3,515 and 9,000 Micrograms of Aluminum Adjuvant into
the Body in Order to Attend School Violates the Substantive Due Process Right to Life and
                                        Liberty

       371.    The preceding paragraphs are hereby realleged and incorporated herein by reference.

       372.    The United States Constitution and the New York State Constitution guarantee the

substantive due process right to life and liberty which cannot be infringed upon without a

compelling state interest that is implemented in the least restrictive means. Plaintiff opposes

injecting her child with the between 3,515 mcg and 9,000 mcg of aluminum adjuvant contained in

the five doses of DTaP and one dose of Tdap required by PHL § 2164 and 10 NYCRR § 66-1.1(f)

to attend school. Requiring injection of this neuro-and-cyto-toxic substance into her child in order

to attend school over Plaintiff’s informed decision violates Plaintiff’s and her child’s substantive

due process right to life and liberty.

       373.    As described in preceding paragraphs, which are incorporated herein by reference,

tens of thousands of pieces of aluminum adjuvant in each dose of DTaP/Tdap are taken up by

macrophages at the injection site for these products, deposited by the macrophages into the tissue




                                                91
     Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 92 of 116




of various organs in the body, most notably brain tissue, and therein can cause neurological

dysfunction and disorders.

       374.    It is a deprivation of Plaintiff’s and her child’s substantive due process right to life

and liberty to coerce a parent under threat of expelling her child from school to inject her child

with a liability-free product that will introduce tens of thousands of particles of aluminum adjuvant

into her child’s body when her informed decision, based on review of the existing literature

regarding aluminum adjuvant, is to not inject her child with these products.

       375.    Wherefore, the portions of PHL 2164 and 10 NYCRR § 66-1.1(f) which requires

injection of aluminum adjuvant in order for a child to attend school should be struck down for

violating the fundamental right to life and liberty under the United States Constitution and the New

York State Constitution.

                         FORTY-FOURTH CAUSE OF ACTION
 Requiring Injection of Between 3,515 and 9,000 Micrograms of Aluminum Adjuvant into
  the Body in Order to Attend School Violates the Fundamental Right to Free Exercise

       376.    The preceding paragraphs are hereby realleged and incorporated herein by reference.

       377.    The United States Constitution and the New York State Constitution guarantee the

fundamental right to free exercise of religion which cannot be infringed upon without a compelling

state interest that is implemented in the least restrictive means. Plaintiff opposes injecting her

child with the between 3,515 mcg and 9,000 mcg of aluminum adjuvant contained in the five doses

of DTaP and one dose of Tdap required by PHL § 2164 and 10 NYCRR § 66-1.1(f) to attend

school. Requiring injection of this neuro-and-cyto-toxic substance into her child in order to attend

school over Plaintiff’s informed decision violates Plaintiff’s and her child’s fundamental right to

free exercise of religion.




                                                 92
     Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 93 of 116




       378.    As described in preceding paragraphs, which are incorporated herein by reference,

tens of thousands of pieces of aluminum adjuvant in each dose of DTaP/Tdap are taken up by

macrophages at the injection site for these products, deposited by the macrophages into the tissue

of various organs in the body, most notably brain tissue, and therein can cause neurological

dysfunction and disorders.

       379.    Plaintiff believes that the human body was created in the image of God and that it

would adulter God’s creation to incorporate tens of thousands of particles of aluminum adjuvant

into various body organs that have no therapeutic purpose, but are known to cause cellular and

neuronal damage, as well as activate the release of cytokines which can cause damage to the brain.

       380.    Wherefore, the portions of PHL 2164 and 10 NYCRR § 66-1.1(f) which requires

injection of aluminum adjuvant to attend school should be struck down for violating the

fundamental right to free exercise of religion under the United States Constitution and the New

York State Constitution.

                          FORTY-FIFTH CAUSE OF ACTION
 Requiring Injection of Between 3,515 and 9,000 Micrograms of Aluminum Adjuvant into
         the Body in Order to Attend School Violates the Right to an Education

       381.    The preceding paragraphs are hereby realleged and incorporated herein by reference.

       382.    The New York State Constitution at Article XI guarantees a right to an education.

Plaintiff opposes injecting their child with the between 3,515 mcg and 9,000 mcg of aluminum

adjuvant contained in the five doses of DTaP and one dose of Tdap required by PHL § 2164 and

10 NYCRR § 66-1.1(f) to attend school.         Requiring injection of this neuro-and-cyto-toxic

substance into her child in order to attend school, over Plaintiff’’ informed decision, violates the

right to an education under the New York State Constitution.




                                                93
     Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 94 of 116




        383.    As described in preceding paragraphs, which are incorporated herein by reference,

tens of thousands of pieces of aluminum adjuvant in each dose of DTaP/Tdap are taken up by

macrophages at the injection site for these products, deposited by the macrophages into the tissue

of various organs in the body, most notably brain tissue, and therein can cause neurological

dysfunction and disorders.

        384.    Conditioning school attendance upon the injection of tens of thousands of particles

of aluminum adjuvant into the body, when Plaintiff has made the informed and constitutionally-

protected decision to not vaccinate her child with this substance, violates Plaintiff’s and her child’s

New York State constitutional right for her child to obtain an education.

        385.    Wherefore, the portions of PHL 2164 and 10 NYCRR § 66-1.1(f) which require

vaccination for pertussis to attend school should be struck down for violating the right to an

education under the New York State Constitution.

                          FORTY-SIXTH CAUSE OF ACTION
 Requiring Injection of Between 3,515 and 9,000 Micrograms of Aluminum Adjuvant Into
   the Body In Order to Attend School Violates Fundamental Right to Bodily Integrity,
 Informed Consent, Parental Choice, Substantive Due Process Right to Life and Liberty,
                 Free Exercise of Religion, and the Right to an Education

        386.    The preceding paragraphs are hereby realleged and incorporated herein by reference.

        387.    To the extent the impingement upon multiple constitutional rights, as opposed to

any one right individually, heightens the compelling state interest required to infringe on these

rights, the allegations pled in the FORTIETH through FORTY-FIFTH CAUSES OF ACTION are

hereby pled collectively as if fully set forth herein.




                                                  94
     Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 95 of 116




                         FORTY-SEVENTH CAUSE OF ACTION
 Requiring Injection of GSK and Sanofi’s Products for Which They Have Immunity from
   Liability for Injuries Violates the Substantive Due Process Right to Life and Liberty

        388.     The preceding paragraphs are hereby realleged and incorporated herein by reference.

        389.     Plaintiff is fully competent and able to make decisions based on the best interests

of her child. GSK and Sanofi’s DTaP/Tdap and IPV products can cause serious injury and death.

While these products are not risk-free, federal law provides GSK and Sanofi near complete

immunity from liability for injuries caused by their vaccine products. Plaintiff opposes injecting

her child with these products. Requiring injection of DTaP/Tdap and IPV vaccine products in

order to attend school over plaintiffs’ objection, where the companies manufacturing and selling

these products cannot be held accountable for injuries, is a violation of the substantive due process

right to life and liberty.

        390.     Constitutional rights and the application of facts to ascertain whether such a right

exists in a given situation can sometimes be perplexing. That should not be the case when it comes

to determining whether the light of protection intended by the N.Y. and U.S. Constitutions and the

Bill of Rights extends to the question of whether the state can require injection of a product where

the for-profit company that makes and sells the product cannot be held accountable in a civil suit

for injuries caused by the product. Setting this line will not prohibit a state from requiring injection

of such a product. It will only prohibit the state from doing so during the period that the company

that make and sell the product cannot be held financially accountable for the injuries caused by

their product.

        391.     As explained in a dissenting opinion to a Supreme Court decision in which the

majority affirmed that the 1986 Act provided complete immunity for design defect claims against

pharmaceutical companies for harms caused by their vaccine products:



                                                  95
     Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 96 of 116




               [T]he majority's decision leaves a regulatory vacuum in which no
               one—neither the FDA nor any other federal agency, nor state and
               federal juries—ensures that vaccine manufacturers adequately take
               account of scientific and technological advancements. This concern
               is especially acute with respect to vaccines that have already been
               released and marketed to the public. Manufacturers, given the lack
               of robust competition in the vaccine market, will often have little or
               no incentive to improve the designs of vaccines that are already
               generating significant profit margins. Nothing in the text, structure,
               or legislative history remotely suggests that Congress intended that
               result.

Bruesewitz, 562 U.S. at 275-76. This Supreme Court decision involved an injury arising after

administering a tetanus, diphtheria and pertussis containing vaccine.

       392.    Wherefore, the portions of PHL 2164 and 10 NYCRR § 66-1.1(f) which require

injecting DTaP/Tdap and polio vaccine products into the body in order to attend school should be

struck down as a violation of the substantive due process clause right to life and liberty because

the pharmaceutical companies that manufacture and sell these products cannot be held financially

accountable for harms caused by these products.

                         FORTY-EIGHTH CAUSE OF ACTION
 Requiring Injection of GSK and Sanofi’s Products for Which They Have Immunity from
        Liability for Injuries Violates the Fundamental Right to Bodily Integrity

       393.    The preceding paragraphs are hereby realleged and incorporated herein by reference.

       394.    Plaintiff is fully competent and able to make decisions based on the best interests

of her child. GSK and Sanofi’s DTaP/Tdap and IPV vaccine products can cause serious injury

and death. While these products are not risk-free, federal law provides GSK and Sanofi near

complete immunity from liability for injuries caused by their vaccine products. Plaintiff opposes

injecting her child with these products. Requiring injection of DTaP/Tdap and IPV vaccine

products in order to attend school over Plaintiff’s objection, where the companies manufacturing

and selling these products cannot be held accountable for injuries, is a violation of the substantive

due process right to bodily integrity.
                                                 96
     Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 97 of 116




       395.       Wherefore, the portions of PHL § 2164 and 10 NYCRR § 66-1.1(f) which require

injecting DTaP/Tdap products into the body in order to attend school should be struck down as a

violation of the fundamental right to bodily integrity because the parents and children harmed by

these products cannot hold the pharmaceutical companies that manufacture and sell these products

financially accountable for harms caused by these products.

                          FORTY-NINTH CAUSE OF ACTION
 Requiring Injection of GSK and Sanofi’s Products for Which They Have Immunity from
       Liability for Injuries Violates the Fundamental Right to Informed Consent

       396.       The preceding paragraphs are hereby realleged and incorporated herein by reference.

       397.       Plaintiff is fully competent and able to make decisions based on the best interests

of her child. GSK and Sanofi’s DTaP/Tdap and IPV vaccine products can cause serious injury

and death. While these products are not risk-free, federal law provides GSK and Sanofi near

complete immunity from liability for injuries caused by their vaccine products. Plaintiff opposes

injecting her child with these products based on her review of the medical literature regarding these

products. Requiring injection of DTaP/Tdap and IPV vaccine products in order to attend school

over Plaintiff’s objection, where the companies manufacturing and selling these products cannot

be held accountable for injuries, is a violation of the fundamental right to informed consent.

       398.       Wherefore, the portions of PHL § 2164 and 10 NYCRR § 66-1.1(f) which require

injecting DTaP/Tdap products into the body in order to attend school should be struck down as a

violation of the fundamental right to informed consent because the pharmaceutical companies that

manufacture and sell these products cannot be held financially accountable for harms caused by

these products.




                                                  97
     Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 98 of 116




                             FIFTIETH CAUSE OF ACTION
 Requiring Injection of GSK and Sanofi’s Products for Which They Have Immunity from
        Liability for Injuries Violates the Fundamental Right to Parental Choice

        399.    The preceding paragraphs are hereby realleged and incorporated herein by reference.

        400.    Plaintiff is fully competent and able to make decisions based on the best interests

of her child. GSK and Sanofi’s DTaP/Tdap and IPV vaccine products can cause serious injury

and death. While these products are not risk-free, federal law provides GSK and Sanofi near

complete immunity from liability for injuries caused by their vaccine products. Plaintiff opposes

injecting her child with these products based on her review of the medical literature regarding these

products. Requiring injection of DTaP/Tdap and IPV vaccine products in order to attend school

over Plaintiff’s objection, where the companies manufacturing and selling these products cannot

be held accountable for injuries, is a violation of the fundamental right to parental choice.

        401.    Wherefore, the portions of PHL 2164 and 10 NYCRR § 66-1.1(f) which require

injecting DTaP/Tdap products into the body in order to attend school should be struck down as a

violation of the fundamental right to parental choice because parents required to administer this

product to their children cannot hold the pharmaceutical companies that manufacture and sell these

products financially accountable for harms caused to their children by these products.

                            FIFTY-FIRST CAUSE OF ACTION
 Requiring Injection of GSK and Sanofi’s Products for Which They Have Immunity from
 Liability for Injuries Violates Fundamental Right to Bodily Integrity, Informed Consent,
     and Parental Choice, and the Substantive Due Process Right to Life and Liberty

        402.    The preceding paragraphs are hereby realleged and incorporated herein by reference.

        403.    To the extent the impingement upon multiple constitutional rights, as opposed to

any one right individually, heightens the compelling state interest required to infringe on these

rights, the allegations pled in the FORTY-SEVENTH through FIFTIETH CAUSES OF ACTION

are hereby pled collectively as if fully set forth herein.

                                                  98
     Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 99 of 116




                        FIFTY-SECOND CAUSE OF ACTION
   Since DTaP/Tdap Can Cause Death or Serious Injury, Requiring Injection of These
 Products to Attend School Violates the Substantive Due Process Right to Life and Liberty

           404.   The preceding paragraphs are hereby realleged and incorporated herein by reference.

           405.   Plaintiff and her child have a substantive due process right to life and liberty.

           406.   This right must include the ability to avoid injection of a product that can cause

serious injury and death, especially where the studies needed to ascertain who will be susceptible

to serious injury and death have not been undertaken. For some children the risk of serious injury

or death is one hundred percent.

           407.   The studies needed to ascertain which children will suffer serious injury or death

from injection of DTaP/Tdap products have not been conducted. The failure to conduct these

studies is particularly egregious when the liability-free pharmaceutical companies selling these

products to a captive market of 78 million American children have over $33 billion in vaccine

revenue annually, and the CDC is spending over $5 billion annually to promote and purchase

vaccines.

           408.   Plaintiff is fully competent and able to make decisions based on the best interests

of her child. Since the DTaP/Tdap vaccine products can cause death and serious injury, and the

science needed to validate which children will be injured have not been undertaken, absent an

actual emergency such as may occur during wartime, requiring her to administer this product to

her child to attend school violates her and her child’s substantive due process right to life and

liberty.

           409.   Wherefore, the portions of PHL 2164 and 10 NYCRR § 66-1.1(f) which require

vaccination for DTaP/Tdap to attend school should be struck down for violating the substantive




                                                    99
    Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 100 of 116




due process right to life and liberty because this product can cause serious injury and death and

the studies required to assess which children will suffer such injury have not been undertaken.

                          FIFTY-THIRD CAUSE OF ACTION
    Since DTaP/Tdap Can Cause Death or Serious Injury, Requiring Injection of These
       Products to Attend School Violates the Fundamental Right to Bodily Integrity

        410.    The preceding paragraphs are hereby realleged and incorporated herein by reference.

        411.    Plaintiff and her child have a fundamental right to bodily integrity.

        412.    As described in preceding paragraphs, which are incorporated herein by refence,

this right must include the ability to avoid injection of a product that can cause serious injury and

death, especially where the studies needed to ascertain who will be susceptible to serious injury

and death have not been undertaken.

        413.    Plaintiff is fully competent and able to make decisions based on the best interests

of her child. Since the DTaP/Tdap vaccine products can cause death and serious injury, and the

science needed to validate which children will be injured have not been undertaken, absent an

actual emergency such as may occur during wartime, requiring Plaintiff to administer this product

to her child to attend school violates Plaintiff’s and her child’s right to bodily integrity.

        414.    Wherefore, the portions of PHL § 2164 and 10 NYCRR § 66-1.1(f) which require

vaccination for DTaP/Tdap to attend school should be struck down for violating the fundamental

right to bodily integrity because these products can cause serious injury and death and the studies

required to assess which children will suffer such injury have not been undertaken.

                         FIFTY-FOURTH CAUSE OF ACTION
    Since DTaP/Tdap Can Cause Death or Serious Injury, Requiring Injection of These
      Products to Attend School Violates the Fundamental Right to Informed Consent

        415.    The preceding paragraphs are hereby realleged and incorporated herein by reference.

        416.    Plaintiff and her child have a fundamental right to informed consent.



                                                  100
    Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 101 of 116




       417.    As described in preceding paragraphs, which are incorporated herein by refence,

this right must include the ability to avoid injection of a product that can cause serious injury and

death, especially where the studies needed to ascertain which children will be susceptible to serious

injury and death have not been undertaken.

       418.    Plaintiff is fully competent and able to make decisions based on the best interests

of her child. Since the DTaP/Tdap vaccine products can cause death and serious injury, and the

science needed to validate which children will be injured have not been undertaken, absent an

actual emergency such as may occur during wartime, requiring Plaintiff to administer this product

to her child to attend school violates Plaintiff’s and her child’s right to informed consent.

       419.    Wherefore, the portions of PHL § 2164 and 10 NYCRR § 66-1.1(f) which require

vaccination for DTaP/Tdap to attend school should be struck down for violating the fundamental

right to informed consent because these products can cause serious injury and death and the studies

required to assess which children will suffer such injury have not been undertaken.

                           FIFTY-FIFTH CAUSE OF ACTION
    Since DTaP/Tdap Can Cause Death or Serious Injury, Requiring Injection of These
       Products to Attend School Violates the Fundamental Right to Parental Choice

       420.    The preceding paragraphs are hereby realleged and incorporated herein by reference.

       421.    Plaintiff has a fundamental right to parental choice with regard to her child.

       422.    As described in preceding paragraphs, which are incorporated herein by refence,

this right must include the ability to avoid injection of a product that can cause serious injury and

death, especially where the studies needed to ascertain who will be susceptible to serious injury

and death have not been undertaken.

       423.    Plaintiff is fully competent and able to make decisions based on the best interests

of their child. Since the DTaP/Tdap vaccine products can cause death and serious injury, and the



                                                 101
    Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 102 of 116




science needed to validate which children will be injured have not been undertaken, absent an

actual emergency such as may occur during wartime, requiring Plaintiff to administer this product

to her child to attend school violates Plaintiff’s and her child’s right to parental choice.

       424.    Wherefore, the portions of PHL § 2164 and 10 NYCRR § 66-1.1(f) which require

vaccination for DTaP/Tdap to attend school should be struck down for violating the fundamental

right to parental choice because these products can cause serious injury and death and the studies

required to assess which children will suffer such injury have not been undertaken.

                         FIFTY-SIXTH CAUSE OF ACTION
   Since DTaP/Tdap Can Cause Death or Serious Injury, Requiring Injection of These
  Products to Attend School Violates the Fundamental Right to Free Exercise of Religion

       425.    The preceding paragraphs are hereby realleged and incorporated herein by reference.

       426.    Plaintiff and her child have a fundamental right to free exercise of religion.

       427.    The studies needed to ascertain which children will suffer serious injury or death

from injection of DTaP/Tdap products have not been conducted. The failure to conduct this

science is particularly egregious when the liability-free pharmaceutical companies selling these

products to a captive market of 78 million American children have over $33 billion in vaccine

revenue annually, and the CDC is spending over $5 billion annually to promote and purchase

vaccines.

       428.    If even a small fraction of this significant revenue were allocated toward conducting

studies to determine which children were susceptible to serious injury or death from DTaP/Tdap,

children could be saved from injury and death. It violates Plaintiff’s religious beliefs to support a

product that can cause serious injury and death to her child and other children that could have

likely been avoided had some of the billions of dollars in sales of these products been allocated

toward safety studies of these products.



                                                 102
    Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 103 of 116




       429.    Wherefore, the portions of PHL § 2164 and 10 NYCRR § 66-1.1(f) which require

vaccination for DTaP/Tdap to attend school should be struck down for violating the fundamental

right to free exercise of religion because these products can cause serious injury and death and the

studies required to assess which children will suffer such injury have not been undertaken.

                        FIFTY-SEVENTH CAUSE OF ACTION
   Since DTaP/Tdap Can Cause Death or Serious Injury, Requiring Injection of These
 Products to Attend School Violates the Substantive Due Process Right to Life and Liberty
 and the Fundamental Right to Bodily Integrity, Informed Consent, Parental Choice, and
                                Free Exercise of Religion

       430.    The preceding paragraphs are hereby realleged and incorporated herein by reference.

       431.    To the extent the impingement upon multiple constitutional rights, as opposed to

any one right individually, heightens the compelling state interest required to infringe on these

rights, the allegations pled in the FIFTY-SECOND through FIFTY-SIXTH CAUSES OF

ACTION are hereby pled collectively as if fully set forth herein.

                          FIFTY-EIGHTH CAUSE OF ACTION
 Since the Safety Profile of DTaP/Tdap Has Not Been Established, Requiring Injection of
     These Products to Under Threat of Permanent Expulsion from School Violates
                           Fundamental Right to Bodily Integrity

       432.    The preceding paragraphs are hereby realleged and incorporated herein by reference.

       433.    Plaintiff and her child have a fundamental right to bodily integrity.

       434.    The fundamental right to bodily integrity must include being free from having,

under penalty of expulsion from school, to be injected with a product where the most commonly

claimed serious injuries consumers assert are caused by the product have not been studied to

ascertain if they are actually caused by the product; and moreover, where the product has never

been evaluated for whether it can cause cancer, mutate genes, or cause infertility despite evidence

indicating it may cause these conditions.




                                                103
     Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 104 of 116




        435.   DTaP/Tdap are medical products manufactured by pharmaceutical companies that

are injected into muscle tissue intended, through chemical manipulation, to generate a long-term

immunological change in the body. Studies have not been undertaken to determine whether there

is a causal relationship between these products and most of the dozens of serious injuries that the

CDC and HHS assert are the most commonly claimed injuries from these products. Furthermore,

despite the fact that there are studies to support that aluminum can cause cancer, mutate genes, and

cause infertility, and that DTaP/Tdap contain aluminum which is then injected into the body, these

products have never even been evaluated for whether they can cause cancer, mutate genes or cause

infertility.

        436.   There is no excuse for not conducting these studies. These products have been

licensed for dozens of years and the liability-free pharmaceutical companies that sell these

products to a captive market of 78 million American children generate over $33 billion in vaccine

revenue annually and the CDC spends over $5 billion annually to promote and purchase vaccines.

        437.   Wherefore, the portions of PHL § 2164 and 10 NYCRR § 66-1.1(f) which require

injection of DTaP or Tdap to attend school should be struck down for violating the fundamental

right to bodily integrity because the studies needed to determine which serious injuries are actually

caused by these products have not been undertaken.

                            FIFTY-NINTH CAUSE OF ACTION
  Since the Safety Profile of DTaP/Tdap Has Not Been Established, Requiring Injection of
      These Products to Under Threat of Permanent Expulsion from School Violates
                          Fundamental Right to Informed Consent

        438.   The preceding paragraphs are hereby realleged and incorporated herein by reference.

        439.   Plaintiff and her child have a fundamental right to informed consent.

        440.   As described in preceding paragraphs, which are incorporated herein by refence,

the studies needed to determine what injuries are caused by DTaP/Tdap have not been conducted,


                                                104
    Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 105 of 116




despite billions in revenue in sales from these products and billions spent in promoting and

purchasing these products by the CDC and HHS.

       441.    Wherefore, the portions of PHL 2164 and 10 NYCRR § 66-1.1(f) which require

injection of DTaP or Tdap to attend school should be struck down for violating the fundamental

right to informed consent because the studies needed to determine which serious injuries are

actually caused by these products have not been undertaken.

                              SIXTIETH CAUSE OF ACTION
 Since the Safety Profile of DTaP/Tdap Has Not Been Established, Requiring Injection of
     These Products to Under Threat of Permanent Expulsion from School Violates
                           Fundamental Right to Parental Choice

       442.    The preceding paragraphs are hereby realleged and incorporated herein by reference.

       443.    Plaintiff and her child have a fundamental right to parental choice.

       444.    As described preceding paragraphs, which are incorporated herein by refence, the

studies needed to determine what injuries are caused by DTaP/Tdap have not been conducted,

despite billions in revenue in sales from these products and billions spent in promoting and

purchasing these products by the CDC and HHS.

       445.    Wherefore, the portions of PHL 2164 and 10 NYCRR § 66-1.1(f) which require

injection of DTaP or Tdap to attend school should be struck down for violating the fundamental

right to parental choice because the studies needed to determine which serious injuries are actually

caused by these products have not been undertaken.

                            SIXTY-FIRST CAUSE OF ACTION
 Since the Safety Profile of DTaP/Tdap Has Not Been Established, Requiring Injection of
These Products to Under Threat of Permanent Expulsion from School Violates Substantive
                           Due Process Right to Life and Liberty

       446.    The preceding paragraphs are hereby realleged and incorporated herein by reference.

       447.    Plaintiff and her child have a substantive due process right to life and liberty.



                                                105
    Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 106 of 116




        448.    As described in preceding paragraphs, which are incorporated herein by refence,

the studies needed to determine what injuries are caused by DTaP/Tdap have not been conducted,

despite billions in revenue in sales from these products and billions spent in promoting and

purchasing these products by the CDC and HHS.

        449.    Wherefore, the portions of PHL 2164 and 10 NYCRR § 66-1.1(f) which require

injection of DTaP or Tdap to attend school should be struck down for violating the substantive due

process right to life and liberty because the studies needed to determine which serious injuries are

actually caused by these products have not been undertaken.

                          SIXTY-SECOND CAUSE OF ACTION
 Since the Safety Profile of DTaP/Tdap Has Not Been Established, Requiring Injection of
     These Products to Under Threat of Permanent Expulsion from School Violates
   Fundamental Right to Bodily Integrity, Informed Consent, Parental Choice, and the
                    Substantive Due Process Right to Life and Liberty

        450.    The preceding paragraphs are hereby realleged and incorporated herein by reference.

        451.    To the extent the impingement upon multiple constitutional rights, as opposed to

any one right individually, heightens the compelling state interest required to infringe on these

rights, the allegations pled in the FIFTY-EIGHTH through SIXTY-FIRST CAUSES OF ACTION

are hereby pled collectively as if fully set forth herein.

                          SIXTY-THIRD CAUSE OF ACTION
    Retaining a Non-Religious Exemption to Vaccination While Eliminating a Religious
                      Exemption Violates the Free Exercise Clause

        452.    The preceding paragraphs are hereby realleged and incorporated herein by reference.

        453.    Section 2164 of the Public Health Law infringes upon religious freedom because it

provides a non-religious exemption from vaccination – e.g., a limited medical exemption – without

affording a religious exemption.




                                                  106
    Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 107 of 116




       454.    Freedom of Religion is the first and primary fundamental right of Americans, and

the right of free exercise is enshrined in the Bill of Rights before any others fundamental right is

mentioned. Voluminous First Amendment jurisprudence requires strict scrutiny of any action that

burdens free exercise, especially when it involves the elimination of a right to practice one’s

religion. In Church of the Lukumi Babalu Aye, Inc. v. City of Hialeah, 508 U.S. 520, 546 (1993),

addressing another law specifically designed to eliminate a form of free exercise, the Supreme

Court reiterated that “[a] law burdening religious practice that is not neutral or not of general

application must undergo the most rigorous of scrutiny.”

       455.    The repeal of the religious exemption for tetanus, diphtheria, and pertussis

containing vaccines from PHL § 2164 is clearly not neutral when it was specifically intended to

eliminate a religious exemption for these vaccines.

       456.    Upon repeal of the religious exemption from PHL § 2164, this section infringes

upon religious freedom regarding compulsory injection of tetanus, diphtheria, and pertussis

containing vaccines over religious based objections because it provides a non-religious exemption

for these products; that is, it provides a limited medical exemption, without affording a religious

exemption. The U.S. Supreme Court has held that “in circumstances in which individualized

exemptions from a general requirement are available, the government ‘may not refuse to extend

that system to cases of ‘religious hardship’ without compelling reason.’” Church of the Lukumi

Babalu Aye, Inc. v. City of Hialeah, 508 U.S. 520, 537 (1993) see also Fraternal Order of Police

Newark Lodge No. 12 v. City of Newark, 170 F.3d 359, 364 (3d Cir. 1999) (“refusal to make

religious exemptions from its … policy should be reviewed under strict scrutiny because the

Department makes secular exemptions to its policy”).




                                                107
    Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 108 of 116




       457.    As described in preceding paragraphs, which are incorporated herein by reference,

the compelling state interest for mandating certain vaccines for school attendance is absent with

regard to the pertussis vaccine.

       458.    As described in preceding paragraphs, which are incorporated herein by reference,

the compelling state interest for mandating certain vaccines for school attendance is absent with

regard to the tetanus vaccine.

       459.    As described in preceding paragraphs, which are incorporated herein by reference,

the compelling state interest for mandating certain vaccines for school attendance is absent with

regard to the diphtheria vaccine.

       460.    As described in preceding paragraphs, which are incorporated herein by reference,

the compelling state interest for mandating certain vaccines for school attendance is absent with

regard to the polio vaccine.

       461.    Wherefore, the portions of PHL 2164 and 10 NYCRR § 66-1.1(f) which require

vaccination for DTaP/Tdap and IPV to attend school should be struck down for violating the free

exercise clause since it recognizes a non-religious exemption to receiving these products without

providing for a religious exemption to receiving these products.

                          SIXTY-FOURTH CAUSE OF ACTION
 The Totality of the Facts Regarding DTaP/Tdap Products Renders the Requirement that
  this Product be Injected Six Times into the Body of a Child in order to Attend School a
                  Violation of the Fundamental Right to Bodily Integrity

       462.    The preceding paragraphs are hereby realleged and incorporated herein by reference.

       463.    Prior to eighteen years of age, PHL § 2164 and 10 NYCRR § 66-1.1(f) prohibit a

student from attending school in New York without receiving five doses of DTaP and one dose of

Tdap, or an appropriate number of catch-up doses.




                                               108
    Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 109 of 116




       464.    Striking a balance between individual liberty and permitting a state’s compelling

interest to infringe on that liberty in the least restrictive means possible, can be a delicate balance.

The lines are often gray. Muddied through complexity. When it comes to whether individual

liberty should be trampled upon by requiring DTaP and Tdap vaccines to attend school, there are

complexities. What is not complex however is that (once stripped of histrionics and false

assumptions) requiring Plaintiff’s child to be injected with this product to attend school is a

violation of their fundamental rights.

       465.    The facts are as follows with regard to these products:

               a. Injecting a child with DTaP and Tdap does not prevent a child from becoming

                   infected with and transmitting:

                          i. pertussis (and in fact renders the child susceptible to repeated pertussis

                             infection without presenting symptoms);

                       ii. tetanus (because it is not contagious from person-to-person); and

                       iii. diphtheria (because these products do not create antibodies to the

                             diphtheria bacteria, but rather only a toxin it sometimes releases);

               b. The incidence of tetanus and diphtheria have remained at or near zero in the

                   years before and after requiring vaccination for these infections to attend school

                   under New York State law, and the incidence of pertussis in fact increased after

                   requiring vaccination for this infection to attend school under New York State

                   law;

               c. The pharmaceutical companies which manufacture and sell all DTaP and Tdap

                   vaccines in the United States – GSK and Sanofi – have immunity from liability

                   for injuries caused by these products, thereby eliminating the financial incentive



                                                  109
Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 110 of 116




           companies have to assure the safety of their products either pre-or-post

           licensure;

        d. Irrespective of advances in technology or medical science, no design defect

           claim can ever be asserted against GSK and Sanofi for failing to improve the

           safety of their tetanus, diphtheria, or pertussis containing vaccines;

        e. The health authority responsible for vaccine safety, HHS, has a structural

           conflict in fulfilling its vaccine safety duties since it is responsible to increase

           vaccine uptake and literally defend against any claim that these vaccines cause

           injuries in court, and HHS has conceded in federal court that it has failed to

           fulfill its basic duties under the “Mandate for safer childhood vaccines”;

        f. None of the DTaP or Tdap vaccines were licensed based on clinical trials that

           included a control group that received a placebo (or which used another product

           or substance as a control which was licensed based on a placebo-controlled

           clinical trial), and the safety review period after injection in these trials was

           typically only six months;

        g. The only natural experiment of tetanus, diphtheria and pertussis containing

           vaccines that included an unvaccinated control group found that those receiving

           this vaccine in the first six months of life died at ten times the rate as those

           children that received no vaccines during this period;

        h. Studies have not been conducted to determine whether DTaP/Tdap vaccines

           cause (i) what the CDC asserts are the most commonly claimed injuries from

           this product, including acute disseminated encephalomyelitis, ataxia, autism,

           bell’s palsy, chronic inflammatory demyelinating polyneuropathy, chronic



                                         110
    Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 111 of 116




                     urticaria, encephalitis, Guillain-Barre syndrome, infantile spasms, multiple

                     sclerosis, myocarditis optic neuritis, opsoclonus myoclonus syndrome,

                     seizures, scrum sickness, and transverse myelitis, (ii) cancer, infertility, or

                     genetic defects, or (iii) the numerous serious conditions listed on the package

                     insert for these vaccines that GSK and Sanofi have a basis to believe are actually

                     caused by these products;

                  i. It is medically accepted that DTaP and Tdap can cause serious injury, but the

                     studies to identify which children will suffer a serious injury from these

                     products have not been undertaken; and

                  j. Studies demonstrate that the tens of thousands of .1 to 1 micron-sized particles

                     of aluminum hydroxide or aluminum phosphate injected into the body with each

                     dose of DTaP and Tdap are carried by the immune system and deposited into

                     various parts of the body, notably brain tissue, where they can cause serious

                     long term health issues.

           466.   Given the foregoing, if this product can be mandated to be injected into the body

of a child six times under duress of expulsion from school, then the liberty guaranteed by the

constitution is no longer meaningful. It will affirm that rights can be abrogated based on populist

norms affirmed by moneyed interests, rather than what the evidence can support. That is not

liberty.

           467.   It is for when those elected by the majority pass laws affirming majority views that

the rights enshrined in our Constitution and Bill of Rights become meaningful. It is for those views

that are considered unpopular and held by those that are often demonized and marginalized. It is

in those moments that the courts give life and meaning to constitutional rights and safeguards. Not



                                                  111
    Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 112 of 116




only to protect the minority, but to protect the principles in that founding covenant which protect

all Americans. As Judge Irving R. Kaufman, Second Circuit, aptly wrote decades ago: “Tolerance

of the unorthodox and unpopular is the bellwether of a society’s spiritual strength.”

       468.    Censorship of any assertions regarding vaccines that are in any manner negative

have become the norm. It is considered off limits to question or even demand to see the evidence

which underpins claims regarding vaccines. It is for this precise reason that this Court must, to

sow justice, consider the products at issue in this complaint based on actual proof – not

preconceived notions, assumptions, or the brandishing of credentials. While these products hold

an almost mythological status and mental sway on the minds of the average American, there should

not be special treatment accorded to the liability-free (but not risk-free) products at issue in this

complaint.

       469.    Consider that there are approximately 1,400 known species of human pathogens,

and almost none of them have a vaccine. (https://www.health.ny.gov/statistics/diseases/communic

able/2017/docs/cases.pdf) (In 2017, there were 200,816 cases of 47 different communicable

diseases which New York law requires medical providers to report but which have no vaccine).

Yet, there is no hysteria regarding these infections. That is, until there is a vaccine product or the

prospect of a vaccine on the horizon.

       470.    Plaintiff asks that the issues presented in this complaint turn on proof and evidence,

not on the often repeated but never supported claim that DTaP/Tdap vaccines are “safe and

effective” and that the “science is settled.” Unless the claims in the preceding paragraphs above

are untrue, it is difficult to see how compelling injection of these products under penalty of

exclusion from school in New York can be constitutional. However, if this Court unquestioningly

submits to the generally accepted narrative regarding these products without demanding proof,



                                                 112
    Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 113 of 116




then the precedent it will set is that there is no right that cannot be pushed aside when there is a

sufficiently one-sided financial interest that is able to drive a populist narrative based on fear,

rather than objective facts.

        471.    Wherefore, the portions of PHL 2164 and 10 NYCRR § 66-1.1(f) which require

injecting DTaP/Tdap products into the body in order to attend school should be struck down as a

violation of the right to bodily integrity.

                           SIXTY-FIFTH CAUSE OF ACTION
 The Totality of the Facts Regarding DTaP/Tdap Products Renders the Requirement that
  this Product be Injected Six Times into the Body of a Child in order to Attend School a
                 Violation of the Fundamental Right to Informed Consent

        472.    The preceding paragraphs are hereby realleged and incorporated herein by reference.

        473.    Plaintiff and her child have a fundamental right to informed consent and the

preceding paragraphs are hereby incorporated by reference as if fully set forth herein.

        474.    Wherefore, the portions of PHL 2164 and 10 NYCRR § 66-1.1(f) which require

injection of DTaP or Tdap to attend school should be struck down for violating the fundamental

right to informed consent.

                           SIXTY-SIXTH CAUSE OF ACTION
 The Totality of the Facts Regarding DTaP/Tdap Products Renders the Requirement that
  this Product be Injected Six Times into the Body of a Child in order to Attend School a
                  Violation of the Fundamental Right to Parental Choice

        475.    The preceding paragraphs are hereby realleged and incorporated herein by reference.

        476.    Plaintiff and her child have a fundamental right to parental choice and the preceding

paragraphs are hereby incorporated by reference as if fully set forth herein.

        477.    Wherefore, the portions of PHL 2164 and 10 NYCRR § 66-1.1(f) which require

injection of DTaP or Tdap to attend school should be struck down for violating the fundamental

right to parental choice.



                                                 113
    Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 114 of 116




                         SIXTY-SEVENTH CAUSE OF ACTION
 The Totality of the Facts Regarding DTaP/Tdap Products Renders the Requirement that
  this Product be Injected Six Times into the Body of a Child in order to Attend School a
              Violation of Substantive Due Process Right to Life and Liberty

        478.    The preceding paragraphs are hereby realleged and incorporated herein by reference.

        479.    Plaintiff and her child have a substantive due process right to life and liberty, and

the preceding paragraphs are hereby incorporated by reference as if fully set forth herein.

        480.    Wherefore, the portions of PHL 2164 and 10 NYCRR § 66-1.1(f) which require

injection of DTaP or Tdap to attend school should be struck down for violating the substantive due

process right to life and liberty.

                          SIXTY-EIGHTH CAUSE OF ACTION
 The Totality of the Facts Regarding DTaP/Tdap Products Renders the Requirement that
  this Product be Injected Six Times into the Body of a Child in order to Attend School a
 Violation of the Fundamental Right to Bodily Integrity, Informed Consent, and Parental
            Choice, and the Substantive Due Process Right to Life and Liberty

        481.    The preceding paragraphs are hereby realleged and incorporated herein by reference.

        482.    To the extent the impingement upon multiple constitutional rights, as opposed to

any one right individually, heightens the compelling state interest required to infringe on these

rights, the allegations pled in the SIXTY-FOURTH through SIXTY-SEVENTH CAUSES OF

ACTION are hereby pled collectively as if fully set forth herein.

                                     PRAYER FOR RELIEF

        Wherefore, the Plaintiff respectfully requests that this Court:

        A.      On the first through fifteenth, fortieth through sixty-second, and sixty-fourth

through sixty-eighth causes of action, grant an injunction prohibiting the expulsion of a child from

school for not being injected with a pertussis-containing vaccine;




                                                 114
    Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 115 of 116




       B.         On the sixteenth through twenty-third, fortieth through sixty-second, and sixty-

fourth through sixty-eighth causes of action, grant an injunction prohibiting the expulsion of a

child from school for not being injected with a diphtheria-containing vaccine;

       C.         On the twenty-fourth through thirty-first, fortieth through sixty-second, and sixty-

fourth through sixty-eighth causes of action, grant an injunction prohibiting the expulsion of a

child from school for not being injected with a tetanus-containing vaccine;

       D.         On the thirty-second through thirty-ninth, fortieth through sixty-second, and sixty-

fourth through sixty-eighth causes of action, grant an injunction prohibiting the expulsion of a

child from school for not being injected with a polio vaccine;

       E.         On the fortieth through forty-sixth causes of action, declare that DTaP/Tdap

products contain aluminum adjuvant and grant an injunction prohibiting the expulsion of a child

from school for not being injected with a product that contains aluminum adjuvant;

       F.         On the forty-seventh through fifty-first causes of action, declare that the

manufacturers of DTaP/Tdap and IPV products have immunity from liability for design defect

claims and grant an injunction prohibiting the expulsion of a child from school for not being

injected with a product whose manufacturer is immune from liability for design defect claims;

       G.         On the fifty-second through fifty-seventh causes of action, declare that all

DTaP/Tdap products can cause death or serious injury and grant an injunction prohibiting the

expulsion of a child from school for not being injected with a product that can cause death or

serious injury;

       H.         On the fifty-eighth through sixty-second causes of action, declare that the safety

profile of each DTaP/Tdap product has not been determined and grant an injunction prohibiting




                                                  115
    Case 1:21-cv-00706-DNH-CFH Document 1 Filed 06/15/21 Page 116 of 116




the expulsion of a child from school for not being injected with a product whose safety profile has

not been determined;

       I.      On the sixty-third cause of action, grant an injunction prohibiting the expulsion of

a child from school for not being injected with a product when their parents oppose such injection,

based on their religious beliefs, if there is a non-religious exemption which permits attending

school without such injection;

       J.      On the sixty-fourth through sixty-eighth causes of action, grant an injunction

prohibiting the expulsion of a child from school for not receiving an injection of a DTaP/Tdap

product;

       K.      Grant such further relief as the Court deems necessary and proper; and

       L.      Award attorneys’ fees and costs of this action.


Dated: June 15, 2021
                                               SIRI & GLIMSTAD LLP


                                               ______________________________
                                               Aaron Siri
                                               Elizabeth A. Brehm
                                               Jessica Wallace (pro hac vice to be filed)
                                               200 Park Avenue, 17th Floor
                                               New York, New York 10166
                                               Tel: (212) 532-1091

                                               Attorneys for Plaintiffs




                                               116
